Exhibit 10.1

Execution Version

 

U.S. $1,000,000,000

 

CREDIT AGREEMENT

 

Dated as of June 20, 2019


 

Among

 

HEXCEL CORPORATION,
as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders

 

and

 

CITIZENS BANK, N.A.,

as Agent

 

BANK OF AMERICA, N.A.,

TD BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent

 

CITIZENS BANK, N.A.,
BOFA SECURITIES, INC.,

TD BANK, N.A.

and

WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

GOLDMAN SACHS BANK USA,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 



TABLE OF CONTENTS

 

        Page           ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS   SECTION
1.01.   Certain Defined Terms   1 SECTION 1.02.   Computation of Time Periods  
22 SECTION 1.03.   Accounting Terms   22 SECTION 1.04.   Terms Generally   23
SECTION 1.05.   Pro Forma Calculations   23           ARTICLE II   AMOUNTS AND
TERMS OF THE ADVANCES AND LETTERS OF CREDIT   SECTION 2.01.   The Advances and
Letters of Credit   23 SECTION 2.02.   Making the Advances   25 SECTION 2.03.  
Issuance of and Drawings and Reimbursement Under Letters of Credit   28 SECTION
2.04.   Fees   30 SECTION 2.05.   Termination or Reduction of the Commitments  
31 SECTION 2.06.   Repayment of Advances and Letter of Credit Drawings   32
SECTION 2.07.   Interest on Advances   33 SECTION 2.08.   Interest Rate
Determination   34 SECTION 2.09.   Optional Conversion of Advances   35 SECTION
2.10.   Optional Prepayments of Advances   35 SECTION 2.11.   Increased Costs  
36 SECTION 2.12.   Illegality   37 SECTION 2.13.   Payments and Computations  
37 SECTION 2.14.   Taxes   38 SECTION 2.15.   Sharing of Payments, Etc.   42
SECTION 2.16.   Evidence of Debt   43 SECTION 2.17.   Use of Proceeds   43
SECTION 2.18.   Mitigation Obligations; Replacement of Lenders   43 SECTION
2.19.   Cash Collateral   44 SECTION 2.20.   Defaulting Lenders   45 SECTION
2.21.   Incremental Facilities   47 SECTION 2.22.   Extension of Commitment
Termination Date   49           ARTICLE III   CONDITIONS TO EFFECTIVENESS AND
LENDING           SECTION 3.01.   Conditions Precedent to Effectiveness   51
SECTION 3.02.   Conditions Precedent to Each Borrowing and Issuance   52 SECTION
3.03.   Determinations Under Section 3.01   53           ARTICLE IV          
REPRESENTATIONS AND WARRANTIES           SECTION 4.01.   Representations and
Warranties of the Borrower   53

-ii-



        Page           ARTICLE V           COVENANTS OF THE BORROWER          
SECTION 5.01.   Affirmative Covenants   56 SECTION 5.02.   Negative Covenants  
59 SECTION 5.03.   Financial Covenants   61           ARTICLE VI          
EVENTS OF DEFAULT   SECTION 6.01.   Events of Default   62 SECTION 6.02.  
Actions in Respect of the Letters of Credit upon Default   64           ARTICLE
VII           THE AGENT           SECTION 7.01.   Appointment and Authority   64
SECTION 7.02.   Rights as a Lender   65 SECTION 7.03.   Exculpatory Provisions  
65 SECTION 7.04.   Reliance by Agent   66 SECTION 7.05.   Delegation of Duties  
66 SECTION 7.06.   Resignation of Agent   67 SECTION 7.07.   Non-Reliance on
Agent and Other Lenders   67 SECTION 7.08.   No Other Duties, Etc.   68 SECTION
7.09.   Notice of Default   68 SECTION 7.10.   Withholding Tax   68 SECTION
7.11.   Certain ERISA Matters   68           ARTICLE VIII          
MISCELLANEOUS           SECTION 8.01.   Amendments, Etc.   69 SECTION 8.02.  
Notices, Etc.   70 SECTION 8.03.   No Waiver; Remedies   72 SECTION 8.04.  
Costs and Expenses   72 SECTION 8.05.   Right of Set-off   74 SECTION 8.06.  
Binding Effect   75 SECTION 8.07.   Assignments and Participations   75 SECTION
8.08.   Confidentiality   79 SECTION 8.09.   Governing Law   79 SECTION 8.10.  
Execution in Counterparts   79 SECTION 8.11.   Jurisdiction, Etc.   80 SECTION
8.12.   No Liability of the Issuing Banks   80 SECTION 8.13.   Patriot Act
Notice and Beneficial Ownership Regulation   81 SECTION 8.14.   Other
Relationships; No Fiduciary Relationships   81 SECTION 8.15.   Acknowledgement
and Consent to Bail-In of EEA Financial Institutions   81 SECTION 8.16.   Waiver
of Jury Trial   82

-iii-



Schedules

 

Schedule I - Commitments Schedule 2.01(c) - Existing Letter of Credit Schedule
4.01(e) - Financial Statements Schedule 4.01(f) - Disclosed Litigation Schedule
4.01(j) - Disclosed Multiemployer Plans Schedule 5.02(a) - Existing Liens
Schedule 5.02(d) - Existing Subsidiary Debt       Exhibits           Exhibit A -
Form of Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of
Assignment and Assumption Exhibit D - Form of Tax Compliance Certificates

-iv-



CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of June 20, 2019 (this “Agreement”), among HEXCEL
CORPORATION, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) and
CITIZENS BANK, N.A. (“Citizens”), as agent (the “Agent”) for the Lenders (as
hereinafter defined).

 

PRELIMINARY STATEMENT

 

The Borrower has requested the Lenders and the Issuing Banks (as defined below)
to extend credit to the Borrower from time to time on the terms and subject to
the conditions set forth herein. Accordingly, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary).

 

“Acquisition Debt” means any Debt of the Borrower or any of its Subsidiaries
that has been issued for the purpose of financing, in whole or in part, a
Significant Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Debt of the Borrower, any of its Subsidiaries or the
person(s) or assets to be acquired); provided that (a) the release of the
proceeds thereof to the Borrower and its Subsidiaries is contingent upon the
consummation of such Significant Acquisition and, pending such release, such
proceeds are held in escrow (and, if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such acquisition is terminated prior to the consummation of such Significant
Acquisition or if such Significant Acquisition is otherwise not consummated by
the date specified in the definitive documentation relating to such Debt, such
proceeds shall be promptly applied to satisfy and discharge all obligations of
the Borrower and its Subsidiaries in respect of such Debt) or (b) such Debt
contains a “special mandatory redemption” provision (or other similar provision)
or otherwise requires such Debt to be redeemed or prepaid if such Significant
Acquisition is not consummated by the date specified in the definitive
documentation relating to such Debt (and if the definitive agreement (or, in the
case of a tender offer or similar transaction, the definitive offer document)
for such Significant Acquisition is terminated in accordance with its terms
prior to the consummation of such Significant Acquisition or such Significant
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Debt, such Debt is so redeemed or prepaid within
90 days of such termination or such specified date, as the case may be).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 



 



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance or a Swing Line Advance, as the
context may require.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent’s Account” means the account of the Agent maintained by the Agent at its
office at 130 North 18th Street Suite 1310, Philadelphia, PA 19103, Attention of
Lisa Spiller (Telephone No. (267) 671-1148) (e-mail
lisa.spiller@citizensbank.com) or such other account of the Agent as is
designated in writing from time to time by the Agent to the Borrower and the
Lenders for such purpose.

 

“AML Laws” means all laws, rules, and regulations of the United States
applicable to the Borrower or the Borrower’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 

“Anniversary Date” has the meaning specified in Section 2.22(a).

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and any
similar laws, rules, and regulations applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee” means, (i) for the period from the Effective Date to
and including the last Business Day of the first full fiscal quarter after the
Effective Date, 0.125% per annum and (ii) thereafter, a percentage per annum
determined by reference to the more favorable to the Borrower of the (x) Public
Debt Rating and (y) Leverage Ratio, each in effect on such date, as set forth
below and subject to the Pricing Level Adjustments:

 

Pricing
Level Public Debt
Rating Leverage
Ratio Applicable
Commitment
Fee I A3/A- or
better ≤ 1.50:1.00 0.10% II Baa1/BBB+ > 1.50:1.00
but
≤ 2.50:1.00 0.125% III Baa2/BBB > 2.50:1.00
but
≤ 3.00:1.00 0.150% IV Baa3/BBB- > 3.00:1.00
but
≤ 3.50:1.00 0.175% V Ba1/BB+ or
lower >3.50:1.00 0.225%

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

-2-



“Applicable Margin” means, with respect to the Revolving Credit Facility, (i)
from the Effective Date to the date on which the Agent receives a compliance
certificate pursuant to Section 5.01(h) for the first full fiscal quarter ending
after the Effective Date, (x) 0.00% per annum, with respect to Base Rate
Advances and (y) 1.00% per annum with respect to Eurodollar Rate Advances and
(ii) thereafter, a percentage per annum determined by reference to the more
favorable to the Borrower of the (x) Public Debt Rating and (y) Leverage Ratio,
each in effect on such date, as set forth below and subject to the Pricing Level
Adjustment:

 

Pricing
Level Public Debt
Rating

Leverage
Ratio

Applicable Margin for
Base Rate
Revolving
Credit
Advances Applicable
Margin for
Eurodollar Rate
Revolving
Credit Advances I A3/A- or
better ≤ 1.50:1.00 0.00% 0.875% II Baa1/BBB+ > 1.50:1.00
but ≤
2.50:1.00 0.00% 1.00% III Baa2/BBB > 2.50:1.00
but ≤
3.00:1.00 0.125% 1.125% IV Baa3/BBB- > 3.00:1.00
but ≤
3.50:1.00 0.25% 1.25% V  Ba1/BB+ or
lower >3.50:1.00 0.50% 1.50%

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment or holds a
Revolving Credit Advance at such time, (b) with respect to the Letter of Credit
Facility, (i) the Issuing Banks and (ii) if any Letters of Credit have been
issued hereunder, the Revolving Credit Lenders and (c) with respect to the Swing
Line Commitments, (i) the Swing Line Bank and (ii) if any Swing Line Advances
are outstanding hereunder, the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Arrangers” means Citizens Bank, N.A., BofA Securities, Inc., TD Bank, N.A. and
Wells Fargo Securities, LLC, each in its capacity as joint bookrunner and joint
lead arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

 

“Assuming Lender” has the meaning specified in Section 2.21(d).

 

“Assumption Agreement” has the meaning specified in Section 2.21(e)(i)(B).

-3-



“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

 

“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Bail-In Action” has the meaning specified in Section 8.15.

 

“Bail-In Legislation” has the meaning specified in Section 8.15.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.08 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Base Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Securities Exchange Act of 1934, as amended from time to time.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as
applicable.

 

“Borrowing Minimum” means (a) in the case of Eurodollar Rate Advances,
$1,000,000, (b) in the case of Base Rate Advances, $1,000,000 and (c) in the
case of Swing Line Advances, $500,000.

 

“Borrowing Multiple” means (a) in the case of Eurodollar Rate Advances,
$500,000, (b) in the case of Base Rate Advances, $250,000 and (c) in the case of
Swing Line Advances, $100,000.

-4-



“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Advance, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Dollars in the London interbank market.

 

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitalized Lease Obligations” means, as applied to any Person, all obligations
under Capital Leases of such Person or any of its Subsidiaries, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Agent and each
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and each applicable Issuing Bank. “Cash Collateral”
and “Cash Collateralized” shall each have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, all interpretations and applications thereof and any compliance by a
Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued, but only to the extent
it is the general policy of a Lender to impose applicable increased costs or
costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.11 generally on other similarly
situated borrowers under similar circumstances under agreements permitting such
impositions.

 

“Change of Control” means (a) any person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) becomes the
Beneficial Owner, directly or indirectly, of more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower by persons who (i) were not
members of the Board of Directors of the Borrower on the Effective Date and (ii)
whose election to the Board of Directors of the Borrower or whose nomination for
election by the stockholders of the Borrower was not approved by a majority of
the members of the Board of Directors of the Borrower then still in office who
were either members of the Board of Directors on the Effective Date or whose
election or nomination for election was previously so approved.

 

“Citizens” has the meaning set forth in the preamble hereto.

 

“Code” means the Internal Revenue Code of 1986.

-5-



“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment, as the context may require.

 

“Commitment Date” has the meaning specified in Section 2.21(b).

 

“Commitment Fee” has the meaning specified in Section 2.04(a).

 

“Commitment Increase” has the meaning specified in Section 2.21(a).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, and (vi) other non-cash
items (other than any such non-cash item to the extent it represents an accrual
of or reserve for cash expenditures in any future period), but only, in the case
of clauses (ii) through (vi) , to the extent deducted in the calculation of
Consolidated Net Income, less non-cash items added in the calculation of
Consolidated Net Income (other than any such non-cash item to the extent it will
result in the receipt of cash payments in any future period), all of the
foregoing as determined on a Consolidated basis for the Borrower and its
Subsidiaries in conformity with GAAP.

 

“Consolidated Interest Expense” means, for any period, total interest expense of
the Borrower and its Subsidiaries on a Consolidated basis with respect to all
outstanding Debt for such period, including, to the extent not otherwise
included in such interest expense, and to the extent incurred by Borrower or its
Subsidiaries in such period, without duplication, (a) interest expense
attributable to Capitalized Lease Obligations; (b) amortization of debt discount
and debt issuance cost; (c) non-cash interest expense; (d) accrued interest; (e)
amortization of commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing; (f) interest
actually paid by Borrower or any such Subsidiary under any guaranty of Debt of
any other Person; (g) net payments, if any, made (and minus net payments
received) pursuant to Hedge Agreements entered into with respect to interest
rate swaps (including amortization of fees); and (h) amounts referred to in
Section 2.04 payable to the Agent and Lenders that are considered interest
expense in accordance with GAAP, but excluding, however, any such amounts
referred to in Section 2.04 payable on or before the Effective Date but
excluding (i) any interest expense as a result of purchase accounting, (ii)
deferred financing costs, (iii) interest expense as a result of the discounting
of Debt, and (iv) costs or fees in respect of Hedge Agreements; provided that
the foregoing amounts shall not be excluded from such calculation for the
purpose of calculating Consolidated EBITDA.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, however,
that the following shall not be included in the calculation of Consolidated Net
Income: (i) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (ii) [reserved], (iii) any
after-tax gains or losses attributable to asset sales not made in the ordinary
course of business or attributable to returned surplus assets of any Benefit
Plan, (iv) the cumulative effect of a change in accounting principles, (v)
non-cash compensation expense related to the issuance of stock incentives
pursuant to any equity incentive plans, (vi) restructuring charges and reserves
(to the extent not included in clause (iii) above) taken by the Borrower or its
Subsidiaries; provided, that the aggregate amount of any such charges or
reserves excluded pursuant to this clause (vi) shall not exceed $10,000,000 in
any fiscal year and any such

-6-



amounts in excess of $10,000,000 in any fiscal year shall be included in the
calculation of Consolidated Net Income for the period when such amounts are
expensed, (vii) goodwill impairment write-downs, (viii) the reversal of any
reserve originally taken by the Borrower or its Subsidiaries pursuant to clause
(vi) above, (ix) gains or losses from the early retirement or extinguishment of
Debt, (x) judgments and costs of settlement in the matters and in the amounts
set forth on Schedule 4.01(f), (xi) judgments and costs of settlement and
cleanup in the environmental matters specifically disclosed by the Borrower with
particularity in any filing on Form 10-K, 10-Q or 8-K made with the Securities
and Exchange Commission since December 31, 2009 and prior to the Effective Date
in an aggregate amount not to exceed (A) $10,000,000 in any fiscal year and (B)
$30,000,000 during the term of this Agreement, (xii) nonrecurring costs, fees
and expenses paid in connection with acquisitions consummated during such
period; provided, that the aggregate amount of any such costs, fees and expenses
pursuant to this clause (xii) shall not exceed $10,000,000 in any fiscal year
and any such amounts in excess of $10,000,000 in any fiscal year shall be
included in the calculation of Consolidated Net Income for the period when such
amounts are expensed and (xiii) (to the extent not included in clauses (i)
through (xii) above) any net extraordinary gain or loss. Notwithstanding
anything to the contrary contained herein, the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries shall be
included in Consolidated Net Income only to the extent permitted pursuant to
Section 1.05 of this Agreement.

 

“Consolidated Net Tangible Assets” means the excess of all of the consolidated
assets of the Borrower and its Subsidiaries over the consolidated current
liabilities of the Borrower and its Subsidiaries, as set forth on the face of
the Borrower’s most recent quarterly or annual consolidated balance sheet
prepared in accordance with GAAP, after deducting goodwill, trademarks, patents,
other like intangibles and minority interests of others (calculated on a pro
forma basis to give effect to any acquisitions made subsequent to the date of
such consolidated balance sheet and prior to or concurrent with the
determination of Consolidated Net Tangible Assets).

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Debt of the Borrower and its Subsidiaries set
forth in clause (i), (ii) or (iii) of the definition thereof, including Debt of
the type referred to above of any Person that is guaranteed by the Borrower or
its Subsidiaries, in each case determined on a Consolidated basis in accordance
with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Debt” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding any such notes payable and drafts relating to trade accounts payable
or accrued liabilities (other than accrued liabilities in respect of the items
described in the other clauses of this definition) arising in the ordinary
course of business and payable in accordance with customary practice or which
are being contested in good faith), (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and excluding trade accounts payable or accrued
liabilities (other than accrued liabilities in respect of the items described in
the other clauses of this definition) arising in the ordinary course of business
and payable in accordance with customary practice or which are being contested
in good faith), which purchase price is due more than six months from the date
of incurrence of the obligation in respect thereof, (v) Synthetic Lease
Obligations, (vi) all indebtedness secured by any Lien on

-7-



any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person, (vii) all obligations of such Person
in respect of bankers’ acceptances, letters of credit or similar extensions of
credit, in each case solely to the extent such extensions of credit have been
drawn but not reimbursed, (viii) all net payment obligations of such Person in
respect of Hedge Agreements and (ix) all Debt of others referred to in clauses
(i) through (viii) above and other payment obligations (collectively,
“Guaranteed Debt”) guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (A) to pay or purchase such Guaranteed Debt or to advance or supply
funds for the payment or purchase of such Guaranteed Debt, (B) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such
Guaranteed Debt or to assure the holder of such Guaranteed Debt against loss,
(C) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (D) otherwise to assure a
creditor against loss.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means at any time, subject to Section 2.20(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding have not been satisfied and such Lender has notified the Agent and
the Borrower in writing thereof (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Borrower in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such intention is the result of such Lender’s good faith
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), (iii)
any Lender that has defaulted on its funding obligations under other loan
agreements or credit agreements generally under which it has commitments to
extend credit or that has notified, or whose Parent Company has notified, the
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under loan agreements or credit
agreements generally, (iv) any Lender that has, for three or more Business Days
after written request of the Agent or the Borrower, failed to confirm in writing
to the Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Agent’s and the Borrower’s receipt
of such written confirmation), (v) any Lender with respect to which a Lender
Insolvency Event has occurred with respect to such Lender or its Parent Company;
provided that a Lender Insolvency Event shall not be deemed to occur with
respect to a Lender or its Parent Company solely as a result of the acquisition
or maintenance of an ownership interest in such Lender or Parent Company by a
Governmental Authority or instrumentality thereof where such action does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender, or (vi) any Lender that has become the

-8-



subject of a Bail-In Action. Any determination by the Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (vi) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.20(b)) upon notification of such
determination by the Agent to the Borrower and the Lenders.

 

“Dollars” and the “$” sign each mean lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“EEA Financial Institution” has the meaning specified in Section 8.15.

 

“EEA Member Country” has the meaning specified in Section 8.15.

 

“EEA Resolution Authority” has the meaning specified in Section 8.15.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Effective Date Refinancing” means the termination of the Existing Credit
Agreement and the repayment in full of all obligations outstanding thereunder.

 

“Effective Date Transactions” means, collectively the (a) entering into of this
Agreement; (b) Effective Date Refinancing; (c) the other transactions to occur
pursuant to or in connection with the Loan Documents; and (d) the payment of all
fees and expenses to be paid and owing in connection with the foregoing.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials, including, without limitation, (a) by any governmental or regulatory
authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any governmental or regulatory authority or any third
party for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or legally
enforceable judicial or agency requirement relating to pollution or protection
of the environment, health and safety (as affected by exposure to Hazardous
Materials) or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA as in effect at the
Effective Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

-9-



“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with the Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b) or (c) of the Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.15.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Rate shall
be the Interpolated Rate.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
or overall gross income, franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date on which (x) such Lender
acquires such interest in the applicable Commitment (or, in the case of an
Advance not funded pursuant to a Commitment, the applicable Advance), in each
case, other than pursuant to an assignment request by the Borrower under Section
2.18(b) or (y) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.14, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Commitment or Advance or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 9,
2016, by and among the Borrower, HEXCEL HOLDINGS LUXEMBOURG S.À R.L., a private
limited liability company (société à responsabilité limitée) duly incorporated
and validly existing under the laws of the Grand-Duchy of Luxembourg, the
several banks and other financial institutions or entities from time to time
party thereto and Citizens Bank, N.A., as Administrative Agent (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).

 

“Existing Subsidiary Debt” has the meaning specified in Section 5.02(d)(ii).

 

“Extending Lender” has the meaning specified in Section 2.22(b).

-10-



“Facility” means the Revolving Credit Facility or the Letter of Credit Facility,
as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement implementing such
Sections of the Code and any fiscal or regulatory legislation, rules or official
administrative guidance adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of calculating such rate.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Financial Officer” means the chief executive officer, the chief financial
officer, the treasurer or the assistant treasurer of the Borrower.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Bank, such Defaulting Lender’s Ratable Share of outstanding Swing
Line Advances made by the Swing Line Bank other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local
or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and



-11-



(b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity swap agreements, commodity future or option
contracts and other similar agreements.

 

“Hedge Guaranty” means that certain guaranty agreement dated as of the Closing
Date between the Borrower and the Agent with respect to the Guaranteed Hedge
Agreements (as defined therein).

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

 

“Increase Date” has the meaning specified in Section 2.21(a).

 

“Incremental Commitment” has the meaning specified in Section 2.21(e).

 

“Incremental Facility” has the meaning specified in Section 2.21(a).

 

“Incremental Term Facility” has the meaning specified in Section 2.21(a).

 

“Incremental Term Loan” has the meaning specified in Section 2.21(a).

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Coverage Ratio” has the meaning set forth in Section 5.03(b).

 

“Interest Period” means, as to any Eurodollar Rate Advance, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than 1
month as are satisfactory to the Agent), as the Borrower may elect; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

-12-



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce Publication
No. 590 (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit. “Issue” has a corresponding
meaning.

 

“Issuing Bank” means (a) Citizens or (b) such other Lender as designated by the
Borrower and approved by the Agent, together with any successor to any such
issuing lender hereunder; provided that such Lender has agreed to be an Issuing
Bank.

 

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be reasonably satisfactory to the Agent.

 

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the Lenders.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning specified in Section 2.06(c)(i).

 

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, (b) such Lender or its Parent Company has become
the subject of a proceeding under any Debtor Relief Law, or a receiver, trustee,
conservator, intervener or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (c) a Lender or its Parent Company is the
subject of a Bail-In Action.

 

“Lenders” means each Initial Lender, each Issuing Bank, the Swing Line Bank,
each Assuming Lender that shall become a party hereto pursuant to Section 2.21
or 2.22 and each Person that shall become a party hereto pursuant to Section
8.07.

 

“Letter of Credit” has the meaning specified in Section 2.01(c)(i).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant Issuing Bank.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to Issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I - Commitments hereto under the
caption “Letter of Credit Commitment”.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $50,000,000 and (c) the

-13-



aggregate amount of the Revolving Credit Commitments, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Leverage Covenant” has the meaning set forth in Section 5.03(a).

 

“Leverage Ratio” has the meaning set forth in Section 5.03(a).

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Agent in its reasonable discretion); provided that if
the LIBO Screen Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement, each L/C Related Document, if any, and
the Notes, if any.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any other Loan Document or (c) the ability of the Borrower to
perform its obligations under this Agreement or any other Loan Document.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower (i)
whose total assets at such time, less net goodwill and other intangible assets,
less total current liabilities, all determined in conformity with GAAP, are
equal to or greater than 5% of Consolidated Net Tangible Assets or (ii) whose
revenue is equal to or greater than 5% of Consolidated revenue of the Borrower
and its Subsidiaries.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the

-14-



Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and has been approved by the Required
Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.22(b).

 

“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower to such
Lender resulting from the Revolving Credit Advances made by such Lender to the
Borrower.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for the purposes of calculating such rate.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Advance).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Loan Document, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Rate Advances by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank

-15-



holding company, then any corporation, association, partnership or other
business entity owning, beneficially or of record, directly or indirectly, a
majority of the Voting Stock of such Lender.

 

“Participant” has the meaning specified in Section 8.07(d).

 

“Participant Register” has the meaning specified in Section 8.07(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquisition” means an Acquisition or other investment permitted
hereunder.

 

“Permitted Liens” means:

 

(a)          Liens granted by any Subsidiary of the Borrower in favor of the
Borrower or any other Subsidiary of the Borrower;

 

(b)          Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not overdue for a period of more
than 30 days or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(c)          Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;

 

(d)          Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by the Borrower and its Subsidiaries in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(e)          Liens in connection with judgment bonds so long as the enforcement
of such Liens is effectively stayed and the claims secured thereby are being
contested in good faith by appropriate proceedings and as to which appropriate
reserves are being maintained in accordance with generally accepted accounting
practices;

 

(f)          zoning restrictions, easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes;

 

(g)          leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole and any interest of title of any lessor under any lease;

-16-



(h)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)          normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions and Liens of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection;

 

(j)          Liens on any inventory of the Borrower or any of its Subsidiaries
in favor of a vendor of such inventory, arising in the normal course of business
upon its sale to the Borrower or any such Subsidiary;

 

(k)          Liens in respect of licensing of intellectual property in the
ordinary course of business;

 

(l)          protective Uniform Commercial Code filings with respect to any
leased or consigned personal property;

 

(m)         Liens on insurance policies and the proceeds thereof securing the
financing or payment of premiums with respect thereto in the ordinary course of
business, to the extent not exceeding the amount of such premiums;

 

(n)          Liens incurred in the ordinary course of business on the proceeds
of prepaid cards or stored value cards; and

 

(o)          Liens on cash or cash equivalents that are the proceeds of any Debt
issued in escrow or that have been deposited pursuant to discharge, redemption
or defeasance provisions under the indenture or similar instrument governing any
Debt.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any (a) Single Employer Plan that is or was within any of the
preceding six plan years maintained or contributed to by the Borrower or any
ERISA Affiliate (or to which the Borrower or any ERISA Affiliate has or had an
obligation to contribute or to make payments) and is subject to Title IV of
ERISA or the minimum funding standards under Section 412 of the Code or (b)
Multiple Employer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pricing Level Adjustment” means, for purposes of determining the Applicable
Commitment Fee and the Applicable Margin, (a) if the Public Debt Rating shall
fall within a different pricing level than the Leverage Ratio, the Applicable
Commitment Fee and the Applicable Margin shall be based upon the lower pricing
level unless such Public Debt Rating and Leverage Ratio differ by two or more
pricing levels, in which case the applicable pricing level will be deemed to be
one pricing level below the higher of such pricing levels, (b) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Public Debt
Rating component shall be determined by reference to the available rating, (c)
if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Public
Debt Rating component shall be set in accordance with pricing level V under the
charts set forth in the definition of “Applicable Margin” and “Applicable
Commitment Fee”, (d) if the Public Debt Ratings established by S&P and Moody’s
shall fall within different pricing levels, the Public Debt Rating component
shall be based upon the higher rating

-17-



unless such ratings differ by two or more pricing levels, in which case the
applicable pricing level will be deemed to be one pricing level below the higher
of such pricing levels, (e) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change, (f) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be, (g)
the Leverage Ratio shall be determined as of the end of the fiscal quarter for
the Borrower for which financial statements have most recently been delivered
pursuant to Section 5.01(h)(i) or (ii), and (h) if the Borrower fails to deliver
the financial statements required to be delivered pursuant to Section 5.01(h)(i)
or (ii) within the time period specified for such delivery then, during the
period from the date such financial statements were required to have been
delivered until delivery, the Applicable Commitment Fee and the Applicable
Margin shall be set in accordance with pricing level V under the charts set
forth in the definition of “Applicable Commitment Fee” and “Applicable Margin”.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.

 

“Ratable Share” of any amount means, with respect to any Revolving Credit Lender
at any time, the percentage of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Advances and
the obligation of the Issuing Banks to Issue Letters of Credit have been
terminated pursuant to Section 6.01, or if the Revolving Credit Commitments have
expired, then the Ratable Share of each Revolving Credit Lender in respect of
the Revolving Credit Facility shall be determined based on the Ratable Share of
such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.

 

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any Person, such Person’s controlled
and controlling Affiliates and the respective partners, directors, officers,
employees, agents, advisors and members of such Person and of such Person’s
controlled and controlling Affiliates.

-18-



“Reportable Event” means an event described in Section 4043(c) of ERISA or the
regulations thereunder, other than any event as to which the thirty day notice
period has been waived.

 

“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the (a) aggregate principal amount of all Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in Letters of Credit and Swing Line Advances being
deemed “held” by such Revolving Credit Lender for purposes of this definition)
and (b) the aggregate unused amount of the Commitments; provided, that the Total
Revolving Credit Outstandings of, the Advances owed to or Commitments held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).

 

“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders.

 

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I - Commitments hereto as such
Lender’s “Revolving Credit Commitment,” (b) if such Lender has become a
Revolving Credit Lender hereunder pursuant to an Assumption Agreement, the
Dollar amount set forth in such Assumption Agreement as such Lender’s “Revolving
Credit Commitment” or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(c) as such Lender’s “Revolving
Credit Commitment,” as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.21. The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $1,000,000,000.

 

“Revolving Credit Facility” means, at any time, (a) on or prior to the latest
Termination Date, the aggregate amount of the Revolving Credit Commitments at
such time and (b) thereafter, the sum of the aggregate principal amount of the
Revolving Credit Advances and Swing Line Advances outstanding at such time plus
the Available Amount of all Letters of Credit outstanding at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“S&P” means Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
time of this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea
and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Office of the Superintendent of Financial Institutions, the European
Union, the French government, Her Majesty’s Treasury of the United Kingdom or
the United Nations Security Council and (b) any Person majority-owned or
controlled by any such Person or Persons described in the foregoing clause (a).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of

-19-



Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) the European Union, the French government or Her
Majesty’s Treasury of the United Kingdom, (c) the United Nations Security
Council or (d) the Office of the Superintendent of Financial Institutions.

 

“Significant Acquisition” means any Acquisition involving the payment of
consideration (including the assumption of liabilities) by the Borrower and its
Subsidiaries in excess of $250,000,000.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower or any ERISA Affiliate
or (b) was so maintained and in respect of which the Borrower or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Solvent” means, with respect to any Person, (i) the sum of such Person’s debt
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets; (ii) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date; and (iii) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or otherwise).
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Rate Advances shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.01(d) or any Lender pursuant to Section 2.02(b).

 

“Swing Line Bank” means Citizens Bank, N.A.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

-20-



“Swing Line Commitment” means with respect to the Swing Line Bank at any time
the amount set forth opposite the Swing Line Bank’s name on Schedule I -
Commitments hereto, as such amount may be reduced pursuant to Section 2.05.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier of (a) June 20, 2024, subject to the
extension thereof pursuant to Section 2.22 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Revolving Credit Lender, Issuing Bank or Swing
Line Bank that is a Non-Extending Lender to any requested extension pursuant to
Section 2.22 shall be the Termination Date of such Revolving Credit Lender,
Issuing Bank or Swing Line Bank in effect immediately prior to the applicable
Anniversary Date for all purposes of this Agreement.

 

“Test Period” means the four consecutive fiscal quarter period most recently
ended for which financial statements have been delivered pursuant to Section
5.01(h)(i) or (ii); provided that, prior to the first date that financial
statements shall have been delivered pursuant to Section 5.01(h)(i) or (ii) of
this Agreement, the Test Period in effect shall be the period of the four
consecutive fiscal quarters of the Borrower ended March 31, 2019. A Test Period
may be designated by reference to the last day thereof (i.e. the March 31, 2019
Test Period refers to the period of four consecutive fiscal quarters of the
Borrower ended March 31, 2019), and a Test Period shall be deemed to end on the
last day thereof.

 

“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Advances, Swing Line Advances and Letters of Credit.

 

“Type” when used in reference to any Advance or Borrowing, refers to whether the
rate of interest on such Advance, or on the Advances comprising such Borrowing,
is determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards Board (FASB) Accounting Standard Codification No. 715:
Compensation-Retirement Benefits (“ASC 715”)) under the Plan as of the close of
its most recent plan year, determined in accordance with ASC 715 as in effect on
the Effective Date, exceeds the fair market value of the assets allocable
thereto.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Lender) and outstanding

-21-



at such time, plus (ii) such Lender’s Ratable Share of (A) the aggregate
Available Amount of all the Letters of Credit outstanding at such time, (B) the
aggregate principal amount of all Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time and (C) the aggregate principal amount of all Swing Line Advances
then outstanding.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(3).

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Write-Down and Conversion Powers” has the meaning specified in Section 8.15.

 

SECTION 1.02.  Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

 

SECTION 1.03.  Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with GAAP applied on a
consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. For purposes of determining compliance with this
Agreement, all leases of the Borrower and its Subsidiaries shall be accounted
for in accordance with GAAP as in effect on December 31, 2018 and any
determination whether a lease is an operating lease or a Capital Lease shall be
made without giving effect to any change in GAAP thereafter (including any
required adoption of International Financial Reporting Standards).
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
the effects of FASB ASC 825 on financial liabilities and FASB ASC 842 on capital
lease or debt obligations shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP (including any
required adoption of International Financial Reporting Standards) would affect
the computation of any financial ratio or requirement set forth herein, and
either the Borrower or the Required Lenders shall so request, the Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)          Discontinued Operations. Notwithstanding anything to the contrary
in this Agreement or any classification under GAAP of any Person, business,
assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into as discontinued operations, no pro
forma effect shall be given to any discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such disposition shall have been
consummated.

-22-



SECTION 1.04.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.05.  Pro Forma Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made for any applicable period under any
Loan Document, (a) after consummation of any acquisition involving the payment
of consideration by the Borrower and its Subsidiaries in excess of $250,000,000,
(i) income statement items, cash flow statement items and other balance sheet
items (whether positive or negative) attributable to the target or other asset
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period on a pro forma basis and (ii) Debt
that is retired in connection with such transaction shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period on a pro forma basis and (b) after disposition of any asset
involving the receipt of consideration by the Borrower and its Subsidiaries in
excess of $250,000,000, (i) income statement items, cash flow statement items
and other balance sheet items (whether positive or negative) attributable to the
assets disposed of shall be excluded in such calculations to the extent relating
to such applicable period on a pro forma basis and (ii) Debt that is retired in
connection with such transaction shall be excluded from such calculations and
deemed to have been repaid as of the first day of such applicable period on a
pro forma basis.

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.  The Advances and Letters of Credit.

 

(a)          Reserved.

 

(b)          The Revolving Credit Advances. Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances denominated in Dollars to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Revolving Credit Lender in an amount not to
exceed such Lender’s Unused Revolving Credit Commitment. Each Revolving Credit
Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Revolving Credit Lenders
ratably according to their respective Revolving Credit Commitments (it being
understood that multiple Revolving Credit Borrowings may be requested on any
Business Day). Within the limits of each Lender’s Revolving Credit

-23-



Commitment, the Borrower may borrow under this Section 2.01(b), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(b).

 

(c)          Letters of Credit.

 

(i)          Each Issuing Bank agrees, on the terms and conditions hereinafter
set forth, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Agreement, to issue one or more letters of credit denominated in
Dollars in the form of (x) trade letters of credit in support of trade
obligations of the Borrower and its Subsidiaries incurred in the ordinary course
of business (such letters of credit issued for such purposes, “Trade Letters of
Credit”) and (y) standby letters of credit issued for any other lawful purposes
of the Borrower and its Subsidiaries (such letters of credit issued for such
purposes, “Standby Letters of Credit”; each such letter of credit issued
hereunder, a “Letter of Credit” and collectively, the “Letters of Credit”) for
its own account or for the account of any Subsidiary (in which case such Letter
of Credit shall be deemed issued for the joint and several account of the
Borrower and such Subsidiary) in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the applicable
Availability Period and prior to the date that is five (5) days prior to the
latest Termination Date in an aggregate Available Amount (i) for all Letters of
Credit issued by each Issuing Bank not to exceed at any time the lesser of (A)
the Letter of Credit Facility at such time and (B) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Revolving Credit Commitments of the
Revolving Credit Lenders; provided that if (i) the Termination Date has been
extended as to some but not all Revolving Credit Lenders pursuant to Section
2.22 and (ii) the Borrower requests the issuance of a Letter of Credit which
expires later than the Termination Date of any Revolving Credit Lender in effect
prior to such extension, then compliance with clause (B) above shall be
determined solely with reference to the Revolving Credit Lenders whose Revolving
Credit Commitments have been so extended. If requested by an Issuing Bank, the
Borrower shall also submit a Letter of Credit Application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of Letter of Credit Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. Notwithstanding anything herein to the
contrary, each Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Notwithstanding
anything to the contrary provided in this Agreement, each letter of credit
listed on Schedule 2.01(c) shall be deemed issued under this Agreement from and
after the Effective Date.

 

(ii)          No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of (x) 5 Business Days before the latest Termination Date and (y) one
year after the date of Issuance thereof (or such longer period agreed to by the
applicable Issuing Bank in its sole discretion); provided, that any Letter of
Credit may provide for automatic renewal or extension thereof for an additional
period of up to 12 months (which, in no event, shall extend beyond the date
referred to in clause (x) of this Section 2.01(c)(ii), except to the extent Cash
Collateralized or backstopped pursuant to an arrangement reasonably acceptable
to the relevant Issuing Bank) so long as such Letter of Credit (any such Letter
of Credit, an “Auto-Extension Letter of Credit”) permits the applicable Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof within a time period during such twelve-month
period to be agreed upon at the time such Auto-Extension Letter of Credit is
issued (the “Non-Extension Notice Date”); provided, further, that if the Issuing
Bank consents in its sole discretion, the expiration date on any Letter of
Credit may extend beyond the date referred to in clause (x) of this Section
2.01(c)(ii) but the participations of the Lenders with Revolving

-24-



Credit Commitments shall terminate on the applicable Termination Date. If any
such Letter of Credit is outstanding or is issued under the Revolving Credit
Commitments after the date that is three (3) Business Days prior to the latest
Termination Date the Borrower shall provide Cash Collateral pursuant to
documentation reasonably satisfactory to the Agent and the relevant Issuing Bank
in an amount equal to the face amount of each such Letter of Credit on or prior
to the date that is three (3) Business Days prior to such Termination Date or,
if later, such date of issuance. Unless otherwise directed by the applicable
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiry date not later than such Termination Date
(except as otherwise provided in the second proviso to the first sentence of
this paragraph (ii)); provided, however, that such Issuing Bank shall not permit
any such extension if (A) such Issuing Bank has reasonably determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit (as extended) under the terms hereof, or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 3.02 is not then satisfied, and in each such case directing such
Issuing Bank not to permit such extension.

 

(d)          The Swing Line Advances. The Swing Line Bank agrees, on the terms
and conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to the Borrower from time to time on any Business Day during the
applicable Availability Period (i) in an aggregate amount not to exceed at any
time outstanding $25,000,000 and (ii) in an amount for each such Advance not to
exceed the lesser of (x) the Unused Revolving Credit Commitments of the Lenders
on such Business Day and (y) the amount by which the Revolving Credit Commitment
of the Lender acting as the Swing Line Bank on such Business Day exceeds (1) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances made by such Lender and outstanding at such time, plus (2) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such Lender and outstanding at such time; provided, that
no Swing Line Bank shall be required to make a Swing Line Advance to refinance
an outstanding Swing Line Borrowing. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $500,000 or an integral
multiple of $100,000 in excess thereof and shall consist of a Base Rate Advance.

 

SECTION 2.02.  Making the Advances.

 

(a)          Except as otherwise provided in Section 2.02(b) or Section 2.03(c),
each Borrowing shall be made on notice, given not later than (x) 12:00 p.m. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 10:00 a.m. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Agent. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
authorized by a Financial Officer of the Borrower and shall be by electronic
delivery, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date and Facility of such Borrowing, (ii)
Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance, which shall be a period
contemplated by the definition of the term “Interest Period” and (v) the
location and number of the Borrower’s account to which funds are to be
disbursed. Each Appropriate Lender shall, before 12:00 P.M. (New York City time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing; provided, that Swing Line Advances
shall be made as provided in Section 2.02(b). After the Agent’s receipt of such
funds

-25-



and upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower consistent with the
instructions set forth in the Notice of Borrowing; provided, however, that, in
the case of a Revolving Credit Borrowing, the Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Bank and by any Revolving Credit Lender and outstanding
on the date of such Borrowing, plus interest accrued and unpaid thereon to and
as of such date, available to the Swing Line Bank and such other Lenders for
repayment of such Swing Line Advances. If no election as to the Type of Advance
is specified, then the requested Borrowing shall be a Base Rate Advance. If no
Interest Period is specified with respect to any requested Eurodollar Rate
Advance then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Notice of Borrowing in
accordance with this Section 2.02, the Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

(b)          Each Swing Line Borrowing shall be made on notice, given not later
than 2:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to the Swing Line Bank and the Agent. Each such notice
of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
authorized by a Financial Officer of the Borrower and shall be by electronic
delivery, or telecopier, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the tenth Business Day after the
requested date of such Borrowing). After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower consistent with the
instructions set forth in the Notice of Borrowing. Upon written demand by the
Swing Line Bank, with a copy of such demand to the Agent not later than 12:00
P.M. (New York City time), each Revolving Credit Lender will purchase from the
Swing Line Bank, and the Swing Line Bank shall sell to each such other Lender, a
participation representing such other Lender’s Ratable Share of such outstanding
Swing Line Advance, by making available for the account of its Applicable
Lending Office to the Agent for the account of the Swing Line Bank, by deposit
to the Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of the participation in such Swing Line Advance to
be purchased by such Lender. The Borrower hereby agrees to each such sale and
assignment. Each Revolving Credit Lender agrees to purchase a participation
representing its Ratable Share of an outstanding Swing Line Advance (i) by 5:00
P.M. (New York City time) on the Business Day on which demand therefor is made
by the Swing Line Bank, provided that notice of such demand is given not later
than 12:00 P.M. (New York City time) on such Business Day or (ii) by 10.00 A.M.
(New York City time) the first Business Day next succeeding such demand if
notice of such demand is given after such time. The Agent shall notify the
Borrower of any participation in any Swing Line Advance acquired pursuant to
this paragraph (b), and thereafter payments in respect of such Swing Line
Advance shall be made to the Agent and not to such Swing Line Bank. Any amounts
received by such Swing Line Bank from a Borrower (or other party on behalf of
such Borrower) in respect of a Swing Line Advance after receipt by such Swing
Line Bank of the proceeds of a sale of participation therein shall be promptly
remitted to the Agent; any such amounts received by the Agent shall be promptly
remitted by the Agent to the Revolving Credit Lenders that shall have made their
payments pursuant to this paragraph and to such Swing Line Bank, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to such Swing Line Bank or to the Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swing Line Advance pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
Upon any such assignment by the Swing Line Bank to any Revolving Credit Lender
of a portion of a Swing Line Advance, the Swing Line Bank represents and
warrants to such other Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to the
Swing Line Advance, this Agreement, the other Loan Documents or the Borrower. If
and to the extent that any Revolving Credit Lender shall not have so made the
amount of such Swing Line Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together

-26-



with interest thereon, for each day from the date such Lender is required to
have made such amount available to the Agent until the date such amount is paid
to the Agent, at the greater of the NYFRB Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall pay to the Agent such amount for the account of the Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender (with interest on such Swing
Line Advance payable to such Lender) on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

 

(c)          Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than ten separate Revolving Credit
Borrowings.

 

(d)          Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower (other than any notice in respect of
the Effective Date, which may be conditioned upon the occurrence of the
Effective Date). In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurodollar Rate Advances, the Borrower
shall indemnify each Appropriate Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

 

(e)          Unless the Agent shall have received notice from an Appropriate
Lender prior to the time of any Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Borrowing in accordance with subsection (a) of this Section
2.02, and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable to Base Rate Advances and (ii) in the case of such Lender or
Swing Line Bank, the greater of the NYFRB Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement. The foregoing shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Agent.

 

(f)          The obligations of the Lenders hereunder to make Advances and to
make payment pursuant to Section 8.04(c) are several and not joint. The failure
of any Appropriate Lender to make any Advance or to make any payment under
Section 8.04(c) on any date required hereunder shall not relieve any other
Appropriate Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Advance or to make its payment under Section 8.04(c).

 

(g)          The Borrower may, at any time and from time to time, designate as
additional Swing Line Banks one or more Revolving Credit Lenders that agree to
serve in such capacity as provided below. The acceptance by a Revolving Credit
Lender of an appointment as a Swing Line Bank hereunder shall be

-27-



evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Agent and the Borrower, executed by the Borrower, the Agent
and such designated Swing Line Bank, and, from and after the effective date of
such agreement, (i) such Revolving Credit Lender shall have all the rights and
obligations of a Swing Line Bank under this Agreement and (ii) references herein
to the term “Swing Line Bank” shall be deemed to include such Revolving Credit
Lender in its capacity as a lender of Swing Line Advances hereunder.

 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(a)          Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than three Business Days prior to the date of the
proposed Issuance of such Letter of Credit (or on such shorter notice as the
applicable Issuing Bank may agree), by the Borrower to any Issuing Bank, and
such Issuing Bank shall give the Agent, prompt notice thereof. Each such notice
by the Borrower of Issuance of a Letter of Credit (a “Notice of Issuance”) shall
be by telephone, confirmed immediately in writing, electronic delivery or
telecopier specifying therein the requested (i) date of such Issuance (which
shall be a Business Day), (ii) Available Amount of such Letter of Credit, (iii)
expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit. Each
Letter of Credit shall be issued pursuant to such application and agreement for
letter of credit as such Issuing Bank and the Borrower shall agree for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank shall, unless such Issuing
Bank has received written notice from any Lender or the Agent, at least one
Business Day prior to the requested date of Issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, on the requested date, issue a Letter of Credit for the
account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Additionally, the
Borrower shall furnish to the applicable Issuing Bank and the Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, as such Issuing Bank or the Agent may reasonably require. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern. Notwithstanding anything to the contrary in this Agreement, the Issuing
Banks may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(b)          Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Credit Lenders, such Issuing Bank hereby grants to each Revolving
Credit Lender, and each Revolving Credit Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Ratable Share of the Available Amount of such Letter of Credit. The Borrower
hereby agrees to each such participation. In consideration and in furtherance of
the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower on the date made,
or of any reimbursement payment required to be refunded to the Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to the
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or

-28-



termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.21, an assignment
in accordance with Section 8.07 or otherwise pursuant to this Agreement.

 

(c)          Drawing and Reimbursement. The payment by an Issuing Bank in
respect of a drawing under any Letter of Credit which is not reimbursed by the
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of a Revolving Credit Advance, which shall
be a Base Rate Advance, in the amount of such draft, without regard to whether
the making of such an Advance would exceed such Issuing Bank’s Unused Revolving
Credit Commitment. Each Issuing Bank shall give prompt notice of each drawing
under any Letter of Credit issued by it to the Borrower and the Agent. The
Borrower shall reimburse such Issuing Bank (which, in the case of any Standby
Letter of Credit, shall be through the Agent) in an amount equal to such drawing
not later than 4:00 P.M. (New York City time) on the day that is one Business
Day after notice is given. If the Borrower fails to so reimburse the applicable
Issuing Bank by such time, the Agent shall promptly notify each Lender the
amount of the unreimbursed drawing, and the amount of such Lender’s Ratable
Share thereof. Each Revolving Credit Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Revolving Credit Lender agrees to fund its Ratable
Share of an outstanding Advance on (i) the Business Day on which demand therefor
is made by such Issuing Bank, provided that notice of such demand is given not
later than 12:00 P.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such Advance available to the Agent, such Lender
agrees to pay to the Issuing Bank forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the higher of the NYFRB Rate
and a rate determined by the Issuing Bank in accordance with banking industry
rules on interbank compensation. A certificate of an Issuing Bank submitted to
any Lender (through the Agent) with respect to any amounts owing under this
Section 2.03(c) shall be conclusive absent manifest error. If such Lender shall
pay to the Agent such amount for the account of any such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute an
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Advance made by such Issuing Bank
shall be reduced by such amount on such Business Day.

 

(d)          Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
the Agent (with a copy to the Borrower), on the first Business Day of each week
a written report summarizing Issuance and expiration dates of Trade Letters of
Credit issued by such Issuing Bank during the preceding week and drawings during
such week under all Trade Letters of Credit issued by such Issuing Bank, (ii) to
the Agent (with a copy to the Borrower), on the first Business Day of each month
a written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit issued by such Issuing Bank and (iii) to the
Agent (with a copy to the Borrower), on the first Business Day of each calendar
quarter a written report setting forth (A) the average daily aggregate Available
Amount and (B) the amount available to be drawn, in each case, during the
preceding calendar quarter of all Letters of Credit issued by such Issuing Bank.
The Agent shall give to each Revolving Credit Lender prompt notice of each
report delivered to it pursuant to this Section.

-29-



(e)          Failure to Make Advances. The failure of any Revolving Credit
Lender to make the Advance to be made by it on the date specified in Section
2.03(c) shall not relieve any other Revolving Credit Lender of its obligation
hereunder to make its Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Advance to be made by such other
Lender on such date.

 

(f)          Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the Issuing Banks and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each Standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each Trade Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(g)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(h)          Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Agent shall notify the
Revolving Credit Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.04. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

 

(i)          Additional Issuing Banks. From time to time, the Borrower may by
notice to the Agent designate any Lender (in addition to the each Issuing Bank)
which agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Agent as an Issuing Bank. Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
Issuing Bank hereunder for all purposes.

 

SECTION 2.04.  Fees.

 

(a)          Commitment Fee. The Borrower agrees to pay to the Agent for the
account of each Lender, on the date that is five Business Days after the last
Business Day of each fiscal quarter of the Borrower (as in effect on the
Effective Date) (commencing on the last Business Day of the first full fiscal
quarter after the Effective Date) and on the date on which the Revolving Credit
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) in Dollars on the daily amount

-30-



of the applicable Unused Revolving Credit Commitment (with Swing Line Advances
not counting as utilization for such purpose) of such Lender during the
preceding quarter (or other period commencing with the Effective Date or ending
with the date on which the last of the Commitments of such Lender shall be
terminated) at a rate equal to the Applicable Commitment Fee. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed
(including the first day but excluding the last) in a year of 360 days. The
Commitment Fee due to each Lender shall commence to accrue on the Effective Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall be terminated as provided herein.

 

(b)          Letter of Credit Fees.

 

(i)          The Borrower shall pay to the Agent for the account of each
Revolving Credit Lender a commission on such Lender’s Ratable Share of the
average daily Available Amount of all Letters of Credit issued for the account
of the Borrower and outstanding from time to time at a rate per annum equal to
the sum of, (x) for Standby Letters of Credit, the Applicable Margin for
Eurodollar Rate Revolving Credit Advances for Standby Letters of Credit in
effect from time to time during such calendar quarter and (y) for Trade Letters
of Credit, the Applicable Margin for Eurodollar Rate Revolving Credit Advances
for Trade Letters of Credit in effect from time to time during such calendar
quarter, in each case, payable in arrears quarterly on the date that is five
Business Days after the last Business Day of each fiscal quarter of the Borrower
(as in effect on the Effective Date) commencing with the quarter ended June 30,
2019, and on the latest Termination Date (or such later date on which the
participations in Letters of Credit of such Lender have terminated).

 

(ii)          The Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee in Dollars in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 0.125% per annum of the daily stated amount of such
Letter of Credit and such other commissions, issuance fees, transfer fees and
other customary documentary and processing fees and charges in connection with
the Issuance or administration of each Letter of Credit as the Borrower and such
Issuing Bank shall agree. The fronting fees described in this clause (ii) shall
be due and payable (A) in the case of Trade Letters of Credit, on the date of
Issuance thereof and (B) in the case of Standby Letters of Credit, in arrears
quarterly on the date that is five Business Days after the last Business Day of
each fiscal quarter of the Borrower (as in effect on the Effective Date), and on
the latest Termination Date (or such later date on which such Standby Letter of
Credit has been terminated).

 

(c)          Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

 

SECTION 2.05.  Termination or Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Revolving
Credit Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided, that each reduction of the Revolving Credit Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
(or, if less, the remaining amount of the Revolving Credit Commitments).
Promptly following receipt of any notice, the Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.05 shall be irrevocable; provided, that a notice of
termination or reduction of the Revolving Credit Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or the occurrence of
any other transactions, in which case such notice may be revoked by the Borrower
(by notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied. Subject to Section 2.21, any termination or
reduction of the Revolving

-31-



Credit Commitments shall be permanent. Each reduction of the Revolving Credit
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Credit Commitments.

 

SECTION 2.06.  Repayment of Advances and Letter of Credit Drawings.

 

(a)          Reserved.

 

(b)          Revolving Credit Advances. The Borrower shall repay to the Agent
for the ratable account of each Revolving Credit Lender on the Termination Date
applicable to such Revolving Credit Lender the aggregate principal amount of the
Revolving Credit Advances made to it and then outstanding.

 

(c)          Letter of Credit Drawings. The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by the Borrower is without prejudice to, and does not
constitute a waiver of, any rights the Borrower might have or might acquire as a
result of the payment by the applicable Issuing Bank or any Revolving Credit
Lender of any draft or the reimbursement by the Borrower thereof):

 

(i)           any lack of validity or enforceability of this Agreement, any
other Loan Document, any Letter of Credit Agreement, any Letter of Credit
Application, any Letter of Credit or any other agreement or instrument relating
thereto (all of the foregoing being, collectively, the “L/C Related Documents”);

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(iii)          the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(iv)         any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(v)          payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

 

(vi)         any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents;

 

(vii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor (if any);

-32-



(viii)       waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
by such Issuing Bank which does not in fact materially prejudice the Borrower;

 

(ix)          honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft; or

 

(x)           any payment made by any Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

provided, in each case, that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents (determined by final and binding decision
of a court of competent jurisdiction).

 

(d)          Swing Line Advances. The Borrower shall repay to the Agent for the
ratable account of the Swing Line Bank and each Revolving Credit Lender which
has made a Swing Line Advance the outstanding principal amount of each Swing
Line Advance made to it by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than ten Business Days after the requested date of such Borrowing)
and the Termination Date applicable to the Swing Line Bank.

 

SECTION 2.07.  Interest on Advances.

 

(a)          Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made to it and owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)            Base Rate Advances. During such periods as such Advance is a Base
Rate Advance and for each Swing Line Advance, a rate per annum equal at all
times to the sum of (x) the Base Rate in effect from time to time plus (y) the
Applicable Margin for Base Rate Advances in effect from time to time, payable in
arrears quarterly on the date that is five Business Days after the last Business
Day of each fiscal quarter of the Borrower (as in effect on the Effective Date)
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full or such Swing Line Advance is paid in full.

 

(ii)           Eurodollar Rate Advances. During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Adjusted LIBO Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day

-33-



of such Interest Period and on the date such Eurodollar Rate Advance shall be
Converted or paid in full.

 

(b)          Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a), the Agent may, and upon the request
of the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

 

SECTION 2.08.  Interest Rate Determination.

 

(a)          The Agent shall give prompt notice to the Borrower and the Lenders
of the applicable interest rate determined by the Agent for purposes of Section
2.07(a)(i) or (ii).

 

(b)          If, with respect to any Eurodollar Rate Advances under any
Facility, the Required Lenders notify the Agent that (i) they are unable to
obtain matching deposits in the London inter-bank market at or about 11:00 A.M.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective Advances as a part of such Borrowing
during its Interest Period or (ii) the Adjusted LIBO Rate or the Eurodollar
Rate, as applicable, for any Interest Period for such Advances will not
adequately reflect the cost to such Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Interest Period, the Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower will, on the last day of the then existing Interest Period therefor,
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

(c)          If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)          On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically Convert into Base Rate Advances.

 

(e)          Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

 

(f)          If prior to the commencement of any Interest Period for a
Eurodollar Rate Advance, the Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Eurodollar Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest

-34-



Period then the Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Advances or (y) Convert such Advances
into Base Rate Advances and (B) the obligation of the Appropriate Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

 

(g)         If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(f) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (f) above have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Agent and the Borrower
shall endeavor to establish an alternate rate of interest to the Eurodollar Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 8.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (g) (but, in the case of the circumstances described
in clause (b)(ii) of this Section 2.08, only to the extent the LIBO Screen Rate
for such Interest Period is not available or published at such time on a current
basis), (A) the Borrower will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Advances or (y) Convert such Advances
into Base Rate Advances and (B) the obligation of the Appropriate Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.09.  Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than the time a Notice of
Borrowing would be required under Section 2.02 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election, and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
Borrowing Minimum for Eurodollar Rate Advances and no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.02(c).
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.

 

SECTION 2.10.  Optional Prepayments of Advances. The Borrower shall notify the
Agent (and, in the case of prepayment of a Swing Line Advance, the Swing Line
Bank) by telephone (confirmed by electronic means) of such selection not later
than 2:00 P.M. (New York City time), (i) in the case of a Base Rate Advance or
any Swing Line Advance, on the scheduled date of such prepayment and (ii) in the
case of a Eurodollar Rate Advance, at least three (3) Business Days before the
scheduled date of such prepayment (or, in each case, such shorter period
acceptable to the Agent (and Swing Line Bank, if applicable)); provided,
however, that (x) each partial prepayment of Advances shall be in an aggregate
principal amount of not less than the Borrowing Minimum or a Borrowing Multiple
in excess thereof, (y)

-35-



each partial prepayment of Swing Line Advances shall be in an aggregate
principal amount of not less than $1,000,000 and (z) in the event of any such
prepayment of a Eurodollar Rate Advance made prior to the last day of any
Interest Period, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(f). Each such notice shall be
irrevocable; provided, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or the occurrence of any other transactions, in which case
such notice may be revoked by the Borrower (by notice to the Agent (and Swing
Line Bank if applicable) on or prior to the specified effective date) if such
condition is not satisfied.

 

SECTION 2.11.  Increased Costs. (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes or (B) Excluded Taxes); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Advances made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)          Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
Parent Company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s Parent Company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by such Lender to
a level below that which such Lender or such Lender’s Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s Parent Company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s Parent Company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its Parent
Company as specified in paragraph (a) or (b) of this Section and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such

-36-



Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 2.12.  Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Effective Date that it is unlawful, for any Lender or its Applicable
Lending Office to make, maintain or fund any Eurodollar Rate Advances, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market then, on notice thereof by such Lender to the Borrower through
the Agent, (i) any obligations of such Lender to make or continue Eurodollar
Rate Advances or to convert Base Rate Advances to Eurodollar Rate Advances shall
be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Adjusted LIBO
Rate component of the Base Rate, in each case until such Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall upon demand
from such Lender (with a copy to the Agent), convert all Eurodollar Rate
Advances of such Lender to Base Rate Borrowings (the interest rate on such Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Adjusted LIBO Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Advances to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurodollar Rate, the Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

SECTION 2.13.  Payments and Computations.

 

(a)          The Borrower shall make each payment hereunder, irrespective of any
right of counterclaim or set-off, not later than 2:00 P.M. (New York City time)
on the day when due in Dollars to the Agent at the Agent’s Account in same day
funds. Any amounts received after such time on any date may, in the discretion
of the Agent, be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.21
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any other Loan Documents issued in connection therewith in respect of the
interest assumed thereby to the Assuming Lender. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to

-37-



such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted LIBO Rate, or
Eurodollar Rate shall be determined by the Agent, and such determination shall
be conclusive absent manifest error.

 

(c)          Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest, fee or
commission, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(d)          Unless the Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the higher of the NYFRB Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation.

 

SECTION 2.14.  Taxes.

 

(a)          Payments Free of Taxes. Any and all payments made by or on behalf
of the Borrower under this Agreement or any other Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes; provided, that if the Borrower, the Agent or any other applicable
withholding agent shall be required by applicable law to deduct or withhold any
Taxes from such payments, then (i) the applicable withholding agent shall make
such deductions or withholdings as are reasonably determined by the applicable
withholding agent to be required by any applicable law, (ii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority within the time allowed and in accordance with
applicable law, and (iii) to the extent withholding or deduction is required to
be made on account of Indemnified Taxes, the sum payable by the Borrower shall
be increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.14) the applicable Lender (or, in the case of
any amount received by the Agent for its own account, the Agent) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. Whenever any Indemnified Taxes are payable by the
Borrower, as promptly as possible thereafter, the Borrower shall send to the
Agent for its own account or for the account of a Lender, as the case may be, a
copy of an official receipt (or other evidence acceptable to the Agent or such
Lender, acting reasonably) received by the Borrower showing payment thereof.
Without duplication, after any payment of Taxes by the Borrower or the Agent to
a Governmental Authority as provided in this Section 2.14, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, a copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of any return required

-38-



by applicable law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Agent, as the case may be.

 

(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law or,
at the option of the Agent, timely reimburse the Agent for the payment of, any
Other Taxes.

 

(c)          Indemnification by the Borrower. The Borrower shall, without
duplication of any amounts paid pursuant to Section 2.14(a)(iii) or any amounts
paid or reimbursed pursuant to Section 2.14(b), indemnify each Recipient, within
15 Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis and calculation of the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Agent, within 15 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
8.07(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with this Agreement, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under this Agreement shall
deliver to the Borrower and the Agent, at the time or times and in the manner
prescribed by applicable law or such other time or times reasonably requested by
the Borrower or the Agent, such duly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to U.S. federal backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 2.14(f),
no Lender shall be required to provide any

-39-



documentation under this Section 2.14(f) that such Lender is not legally
eligible to provide. Each person that shall become a Participant pursuant to
Section 8.07 or a Lender pursuant to Section 8.07 shall, upon the effectiveness
of the related transfer, be required to provide all documentation required
pursuant to this Section 2.14(f); provided that a Participant shall furnish all
such documentation solely to the participating Lender.

 

(ii)          Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as required by applicable law
or upon the reasonable request of the Borrower or the Agent), duly completed and
executed originals of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding;

 

(B)          any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
as required by applicable law or upon the reasonable request of the Borrower or
the Agent), whichever of the following is applicable:

 

(1)          in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes)
that is eligible to claim the benefits of an income tax treaty to which the
United States is a party, duly completed and executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, claiming an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to such tax treaty;

 

(2)          duly completed and executed originals of IRS Form W-8ECI with
respect to such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the person
treated as its owner for U.S. federal income tax purposes);

 

(3)          in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes)
that is eligible to claim the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit D-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3) (B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payments in connection with any Loan Document are effectively
connected with such Foreign Lender’s conduct of a trade or business within the
United States (a “U.S. Tax Compliance Certificate”) and (y) duly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(C)          to the extent a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes)
is not the beneficial owner of payments under this Agreement (for example, where
the Foreign Lender is a partnership or is a participating Lender), duly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate

-40-



substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(D)          any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(E)          if a payment made to a Recipient under this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine whether such Recipient has complied with such Recipient’s
obligations under FATCA and to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (E), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Agent in writing of its
legal ineligibility to do so.

 

Each Lender hereby authorizes the Agent to deliver to the Borrower and to any
successor Agent any documentation provided by such Lender to the Agent pursuant
to this Section 2.14(f).

 

(g)          Treatment of Certain Refunds. If any party determines, in its
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest (solely with respect to the time period during which the
indemnifying party actually held such funds, except to the extent that the
refund was initially claimed at the written request of such indemnifying party)
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. In such event, such indemnified party shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided, that such indemnified party may
delete any

-41-



information therein that it deems confidential). An indemnified party shall
claim any refund that it determines is available to it, unless it concludes in
its reasonable discretion that it would be adversely affected by making such a
claim. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under this Agreement.

 

SECTION 2.15.  Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations before the Termination Date applicable to such Lender of the
other Appropriate Lenders, and, on and after the Termination Date applicable to
such Lender, of all other Lenders or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Appropriate Lenders or all Lenders, as applicable, ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that:

 

(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)          the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. For purposes of clause (b) of the definition of Excluded
Taxes, a Lender that acquires a participation pursuant to this Section 2.15
shall be treated as having acquired such participation on the earlier date on
which such Lender acquired the applicable interest in the Commitment(s) and/or
Advance(s) to which such participation relates.

 

If at any time insufficient funds are received by and available to the Agent to
pay fully all amounts of principal, unreimbursed Letters of Credit, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed Letters
of Credit then due hereunder, ratably among the parties

-42-



entitled thereto in accordance with the amounts of principal and unreimbursed
Letters of Credit then due to such parties.

 

SECTION 2.16.  Evidence of Debt.

 

(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder in respect of Advances. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to such Lender in a principal amount up to
the applicable Commitment of such Lender.

 

(b)          The Register maintained by the Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.

 

(c)          Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

SECTION 2.17.  Use of Proceeds.

 

(a)          The proceeds of the Advances shall be available (and the Borrower
agrees that it shall use such proceeds) (i) for general corporate purposes
(including acquisitions, investments and repayments of indebtedness), (ii) for
payments in connection with the Effective Date Refinancing, and (iii) to pay the
fees and expenses incurred in connection with the Effective Date Transactions.

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 2.11, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.14 as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

-43-



(b)          Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.18(a), or if any Lender is a Defaulting Lender or a
Non-Approving Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14(a)) and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)           the Borrower shall have paid to the Agent the assignment fee (if
any) specified in Section 8.07;

 

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(f)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)         such assignment does not conflict with applicable law; and

 

(v)          in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.19.  Cash Collateral.

 

(a)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Agent or any Issuing Bank
(with a copy to the Agent) the Borrower shall Cash Collateralize the Issuing
Banks’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to any reallocation pursuant to Section 2.20(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(b)          Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (c) below. If at any time the
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent and the Issuing Banks as herein provided or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the

-44-



Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.19 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the existence of excess Cash Collateral, as reasonably
determined by the Agent and each Issuing Bank; provided that, subject to Section
2.20 the Person providing Cash Collateral and each Issuing Bank may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

SECTION 2.20.  Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
8.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any Issuing Bank or the Swing Line Bank
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.19; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.19; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swing Line
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Banks or the Swing Line Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of

-45-



competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or L/C Obligations owed to, such Defaulting Lender until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swing Line Advances are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.20(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 



(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and, except
as provided in clause (C) below, the Borrower shall not be required to pay any
such fee that otherwise would have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Ratable Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.19.

 

(C)          With respect to any Commitment Fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Advances that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each Issuing Bank and the Swing Line Bank, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swing Line Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 3.01 are satisfied at the time of
such reallocation (and, unless the Borrower has otherwise notified the Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the sum of the aggregate principal amount of Revolving Credit Advances,
the participations in outstanding Letters of Credit and participation in Swing
Line Advances of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. Subject to Section 8.15, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

-46-





(v)          Cash Collateral, Repayment of Swing Line Advances. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, within three (3) Business Days following the
written request of the (i) Agent or (ii) Swing Line Bank or any Issuing Bank, as
applicable (with a copy to the Agent), (x) first, prepay Swing Line Advances in
an amount equal to the Swing Line Bank’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.19.

 

(b)          Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line
Bank and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable in respect of such
Facility, purchase at par (together with any break funding costs incurred by the
Non-Defaulting Lenders as a result of such purchase) that portion of outstanding
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Advances and funded and unfunded
participations in Letters of Credit and Swing Line Advances to be held pro rata
by the Appropriate Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.20(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or other payments made
by or on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(c)          New Swing Line Advances/Letters of Credit. So long as any Revolving
Credit Lender is a Defaulting Lender, in each case after giving effect to
Section 2.20(a)(iv), (i) the Swing Line Bank shall not be required to fund any
Swing Line Advances unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Advance and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

SECTION 2.21.  Incremental Facilities.

 

(a)          Request for Incremental Facility. The Borrower may, at any time and
from time to time upon prior written notice to the Agent, (i) add one or more
tranches of term loans (any such term loan being referred to as an “Incremental
Term Loan” and any such tranche of term loan being referred to as an
“Incremental Term Facility”) and/or (ii) increase the Revolving Credit
Commitment (each a “Commitment Increase” and, together with any Incremental Term
Facility, each an “Incremental Facility”), to be effective as of, with respect
to a Commitment Increase, a date that is at least 90 days prior to the latest
Termination Date and with respect to an Incremental Term Facility, a date that
is prior to the latest Termination Date (each, an “Increase Date”), as specified
in the related notice to the Agent; provided, however, that in no event shall
the aggregate amount of Incremental Term Facilities and Commitment Increases at
any time exceed $500,000,000.

 

(b)          Lender Election to Provide. The Agent shall have received
additional commitments in a corresponding amount of such Commitment Increase or
Incremental Term Loan from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee. The Agent shall promptly
notify such Lenders and Eligible Assignees of a request by the Borrower for an
Incremental Facility, which notice shall include (i) whether such request is for
an Incremental Term Facility or Commitment Increase, (ii) the proposed amount of
such requested Incremental Facility (which shall be in an amount of not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof), (iii)
the proposed Increase Date

-47-



and (iv) the date by which such Lenders and Eligible Assignees wishing to
participate in the Incremental Facility must commit to such Incremental Facility
(the “Commitment Date”). Each such Lender and Eligible Assignee that is willing
to participate in such requested Commitment Increase (each, an “Increasing
Lender”) shall, in its sole discretion, give written notice to the Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Commitment or to establish its Incremental Commitment, as the case may be.
If such Lenders and Eligible Assignees notify the Agent that they are willing to
participate in the requested Incremental Facility with applicable commitments in
an aggregate amount that exceed the amount of the requested Incremental
Facility, the requested Incremental Facility shall be allocated among such
Lenders and Eligible Assignees in such amounts as are agreed between the
Borrower and the Agent. No Lender shall be obligated to participate in such
Incremental Facility.



 

(c)          Notification by Agent. Promptly following each Commitment Date, the
Agent shall notify the Borrower as to the amount, if any, by which such Lenders
and Eligible Assignees are willing to participate in the requested Incremental
Facility.

 

(d)          Assuming Lenders. On each Increase Date, each Eligible Assignee
that accepts an offer to participate in a requested Incremental Facility in
accordance with Section 2.21(b) (each such Eligible Assignee and each Eligible
Assignee that shall become a party hereto in accordance with Section 2.22, an
“Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date.

 

(e)          Conditions to Effectiveness of Incremental Facility.
Notwithstanding the foregoing, any Commitment Increase pursuant to this Section
shall not be effective with respect to any Lender or Eligible Assignee unless
(i) the Agent shall have received on or before such Increase Date the following,
each dated such date:

 

(A)          certified copies of resolutions of the Board of Directors of the
Borrower or comparable governing body authorizing the Incremental Facility and
the corresponding modifications to this Agreement;

 

(B)          an assumption agreement from each Assuming Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the Agent and
the Borrower; and

 

(C)          confirmation from each Increasing Lender of the amount of its
commitments for such Incremental Facility (each an “Incremental Commitment”), as
applicable, in a writing reasonably satisfactory to the Borrower and the Agent;
and

 

(ii) on the applicable Increase Date the following statements shall be true:

 

(A)          no Default shall have occurred and be continuing on such date after
giving effect to such Incremental Commitment; provided, that in connection with
an Incremental Term Loan used to finance a Permitted Acquisition, to the extent
the Lenders participating in such Incremental Term Facility agree, the
determination of whether a Default exists shall be limited to Defaults under
Sections 6.01(a) and 6.01(e);

 

(B)          the representations and warranties contained in Section 4.01 are
true and correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) on and as of such date of, before and after
giving effect to, such Commitment Increase, and to the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
any of such representations and warranties refers to an earlier date, in which
case such representation and warranty shall be true

-48-



and correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) on and as of such date of, before and after giving
effect to, such Incremental Facility, and to the application of the proceeds
therefrom; provided, that to the extent the proceeds of any Incremental Term
Loans are being used to finance a Permitted Acquisition, to the extent the
Lenders participating in such Incremental Term Facility agree, any
representations required to be provided by the Borrower or its applicable
Subsidiary shall be limited to customary “specified representations” and those
representations of the seller or the target company (as applicable) included in
the acquisition agreement related to such investment or acquisition that are
material to the interests of the applicable Lenders under such Incremental Term
Loan and only to the extent that the Borrower or its applicable Subsidiary has
the right to terminate its obligations under such acquisition agreement as a
result of a breach of such representations;

 

(C)          the terms of each Commitment Increase shall be identical to the
existing Revolving Credit Facility and, with respect to any Incremental Term
Facility, (1) the terms and documentation in respect thereof, to the extent
different from this Agreement, will be reasonably satisfactory to the Agent, (2)
the maturity date thereof shall be no sooner than the latest Termination Date
and (3) the weighted average life to maturity thereof shall be no shorter than
the weighted average life to maturity of any outstanding Incremental Term Loans,
if any.

 

On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.21(e), the Agent shall notify the Appropriate Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), of the occurrence of the Incremental Facility to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, to the extent applicable, (a) in
the case of any increase in the Revolving Credit Facility, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be held pro
rata by the Lenders in accordance with the Commitments and/or (b) in case of any
Incremental Term Facility, make available to the Agent at the Agent’s Account,
in same day funds, an amount equal to such Increasing Lender’s or Assuming
Lender’s Incremental Commitment to such Incremental Term Facility.

 

Notwithstanding anything else herein, each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Facility, this Agreement shall
be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan and/or Commitment Increase
(such terms may include mandatory prepayments resulting from, among other
things, asset sales, debt and equity issuances and insurance and condemnation
proceeds) and to provide for establishing any Incremental Term Loans or
Commitment Increase as a separate class or tranche. Any such deemed amendment
may be memorialized in writing by Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

 

SECTION 2.22.  Extension of Commitment Termination Date.

 

(a)          Requests for Extension. The Borrower may, by notice to the Agent
(who shall promptly notify the Revolving Credit Lenders) not earlier than 75
days and not later than 30 days prior to any anniversary of the Effective Date
(an “Anniversary Date”), but not more than two times, request that each
Revolving Credit Lender extend such Lender’s Termination Date for an additional
one year from the Termination Date then in effect for such Lender.

-49-





(b)          Lender Elections to Extend. Each Revolving Credit Lender, acting in
its sole and individual discretion, shall, by notice to the Agent given not
later than the date (the “Notice Date”) that is 30 days after receiving notice
of the applicable extension request, advise the Agent whether or not such Lender
agrees to such extension (and each Revolving Credit Lender that determines not
to so extend its Termination Date (a “Non-Extending Lender” and each other such
Lender, an “Extending Lender”) shall notify the Agent of such fact promptly
after such determination (but in any event no later than the Notice Date) and
any Revolving Credit Lender that does not so advise the Agent on or before the
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Revolving Credit Lender to agree to such extension shall not obligate any other
Revolving Credit Lender to so agree.



 

(c)          Notification by Agent. The Agent shall promptly notify the Borrower
of each Revolving Credit Lender’s determination under this Section.

 

(d)          Assuming Lenders. The Borrower shall have the right on or before
the applicable Anniversary Date to replace each Non-Extending Lender with, and
add as “Revolving Credit Lenders” under this Agreement in place thereof, one or
more Assuming Lenders with the approval of the Agent (unless such Assuming
Lender is already a Revolving Credit Lender), the Issuing Banks and the Swing
Line Bank (which approvals shall in each case not be unreasonably withheld or
delayed), each of which Assuming Lenders shall have entered into an agreement in
form and substance satisfactory to the Borrower and the Agent pursuant to which
such Assuming Lender shall, effective as of the applicable Anniversary Date,
undertake a Revolving Credit Commitment (and, if any such Assuming Lender is
already a Revolving Credit Lender, its Revolving Credit Commitment shall be in
addition to such Lender’s Revolving Credit Commitment hereunder on such date).

 

(e)          Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Revolving Credit Lenders that have agreed so
to extend their Termination Date and the additional Revolving Credit Commitments
of the Assuming Lenders shall be more than 50% of the aggregate amount of the
Revolving Credit Commitments in effect immediately prior to the applicable
Anniversary Date, then, effective as of such Anniversary Date, the Termination
Date of each Extending Lender and of each Assuming Lender shall be extended to
the date falling one year after the existing Termination Date (except that, if
such date is not a Business Day, such Termination Date as so extended shall be
the next preceding Business Day) and each Assuming Lender shall thereupon become
a “Lender” for all purposes of this Agreement.

 

(f)          Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, each extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:

 

(x)          no Default shall have occurred and be continuing on the date of
such extension and after giving effect thereto; and

 

(y)          the representations and warranties contained in Section 4.01 are
true and correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) on and as of such date of, before and after
giving effect to, such extension of Revolving Credit Commitments, as though made
on and as of such date, except to the extent any of such representations and
warranties refers to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) on and as of such date of,
before and after giving effect to, such extension of Revolving Credit
Commitments.

-50-





ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

 

(a)          The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date. 

 

(b)          The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent).

 

(c)          On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

 

(i)          The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

(ii)          After giving effect to the incurrence of the Loans on the
Effective Date and the other transactions contemplated hereby, no event has
occurred and is continuing that constitutes a Default.

 

(d)          The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:

 

(i)          Counterparts of this Agreement, duly executed and delivered by each
of the Lenders, the Borrower and the Agent (or in the case of any such party as
to which an executed counterpart shall not have been received, the Agent shall
have received, in form reasonably satisfactory to it, telecopy, email or other
written confirmation from such party of its execution of a counterpart of this
Agreement).

 

(ii)          The Notes to the Lenders to the extent requested by any Lender
pursuant to Section 2.16 at least five Business Days prior to the Effective
Date.

 

(iii)          Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the other Loan Documents, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Loan Documents.

 

(iv)          A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying:

 

(A)          that attached thereto is a true and complete copy of the
certificate or articles of incorporation, including all amendments thereto, of
the Borrower, certified as of a recent date by the Secretary of State of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of the Borrower or other person duly authorized by the
constituent documents of the Borrower,

-51-







(B)          that attached thereto is a true and complete copy of a certificate
as to the good standing of the Borrower as of a recent date from such Secretary
of State,

 

(C)          that attached thereto is a true and complete copy of the by-laws of
the Borrower as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in the following clause (D),

 

(D)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of the
Borrower, authorizing the execution, delivery and performance by the Borrower of
this Agreement and the borrowings hereunder, and the execution, delivery and
performance of each of the other Loan Documents required hereby with respect to
the Borrower and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Effective Date, and

 

(E)          as to the incumbency and specimen signature of each officer or
authorized signatory executing this Agreement or any other Loan Document
delivered in connection herewith on behalf of the Borrower.

 

(v)          An opinion of Wachtell, Lipton, Rosen & Katz, as special New York
counsel for the Borrower, with respect to the enforceability of the applicable
Loan Documents and other related matters, in each case (A) dated the Effective
Date, (B) addressed to each Issuing Bank, the Agent and the Lenders (and their
permitted assignees) and (C) in form and substance reasonably satisfactory to
the Agent covering such matters relating to the Loan Documents as the Agent
shall reasonably request.

 

(vi)          Counterparts of the Hedge Guaranty, duly executed and delivered by
the Borrower and the Agent.

 

(e)          The Effective Date Refinancing shall, substantially simultaneously
with the occurrence of the Effective Date (and in any event no later than the
close of business on the Effective Date), be consummated.

 

(f)          Each Lender shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act to the extent requested by such Lender at least five
Business Days prior to the Effective Date.

 

SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender and the Swing Line Bank to make an Advance (other than
(y) an Advance made by any Issuing Bank or any Lender pursuant to Section
2.03(c) or (z) an Advance under an Incremental Facility made on an Increase
Date) on the occasion of each Borrowing and the obligation of each Issuing Bank
to Issue a Letter of Credit shall be subject to the conditions precedent that
the Effective Date shall have occurred and on the date of such Borrowing or such
Issuance (as the case may be) (a) the Agent shall have received a Notice of
Borrowing, Notice of Swing Line Borrowing or Notice of Issuance and (b) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, Notice of Swing Line Borrowing or Notice of Issuance and
the acceptance by the Borrower of the proceeds of such Borrowing or such
Issuance shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing or such Issuance that such statements are true):

-52-





(i)          the representations and warranties contained in Section 4.01
(except the representations and warranties set forth in the last sentence of
Section 4.01(e) and in Section 4.01(f)) are true and correct in all material
respects (other than any representation or warranty qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of such date, before and after giving effect to such Borrowing or such
Issuance and to the application of the proceeds therefrom, as though made on and
as of such date, except to the extent any of such representations and warranties
refers to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) on and as of such date of, before and after
giving effect to, such Borrowing or such Issuance, and to the application of the
proceeds therefrom, and

 

(ii)          no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default.

 

SECTION 3.03.  Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a)          The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

(b)          The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Borrower’s charter or by-laws or (ii) any law or
any contractual restriction binding on or affecting the Borrower, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the other Loan Documents to be delivered by it,
except for such authorizations and approvals which have been obtained and
notices and filings which have been made and those the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

 

(d)          This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, except

-53-



as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

(e)          The audited consolidated balance sheets and the statements of
income, stockholders’ equity, and cash flow for the Borrower and its
consolidated Subsidiaries as of and for each fiscal year of the Borrower in the
fiscal year period ended on December 31, 2018, including the notes thereto, if
applicable, present fairly in all material respects the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of the date and
for the period referred to therein and the results of operations and cash flows
for the periods then ended, and, except as set forth on Schedule 4.01(e), were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of interim period financial
statements, for the absence of notes and for normal year-end adjustments and
except as otherwise noted therein. Since December 31, 2018, there has been no
Material Adverse Change.

 

(f)          There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect other than the matters described on Schedule 4.01(f)
Disclosed Litigation hereto or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby.

 

(g)          The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U or X issued by the
Board of Governors of the Federal Reserve System), and no proceeds of any
Advance will be used to purchase or carry any margin stock in violation of said
Regulations T, U or X or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of said Regulations T, U or
X.

 

(h)          The Borrower is not an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

(i)          The written information furnished by or on behalf of the Borrower
to the Agent or any Lender in connection with the negotiation and syndication of
this Agreement (other than information of a general economic or industry nature
or financial estimates, forecasts and other forward-looking information and
after giving effect to all supplements and updates thereto), when taken as a
whole, does not contain any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made therein not
materially misleading in light of the circumstances under which such statements
are made.

 

(j)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with ERISA, the Code and any applicable law; (ii) no Reportable Event has
occurred; (iii) no Plan is reasonably likely to be insolvent or in
reorganization and no written notice of any such insolvency or reorganization
has been given to the Borrower; (iv) each Plan that is subject to Title IV of
ERISA has satisfied the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, and there has
been no determination that any such Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 303 of ERISA; (v) neither the Borrower nor
any ERISA Affiliate has incurred (or is reasonably likely to incur) any
liability to or on account of a Plan or Multiemployer Plan pursuant to Section
406, 409, 502(c), (i) or (l), 4062,

-54-



4063, 4064, 4069, 4201, 4204 or 4071 of ERISA or has been notified in writing
that it will incur any liability under any of the foregoing Sections with
respect to any Plan or Multiemployer Plan; (vi) no proceedings have been
instituted (or are reasonably likely to be instituted) to terminate or to
reorganize any Plan or to appoint a trustee to administer any Plan, and no
written notice of any such proceedings has been given to the Borrower or any
ERISA Affiliate; and (vii) no lien imposed under Section 401(a)(29) or 430(k) of
the Code or pursuant to ERISA on the assets of the Borrower exists (or is
reasonably likely to exist) nor has the Borrower been notified in writing that
such a lien will be imposed on the assets of the Borrower on account of any
Plan. No Plan has an Unfunded Current Liability that would, individually or when
taken together with any other liabilities referenced in this Section 4.01(j), be
reasonably likely to have a Material Adverse Effect. Except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and except as noted on Schedule 4.01(j), (i) neither the
Borrower nor any ERISA Affiliate has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is insolvent (within the meaning
of Section 4245 of ERISA), or has been determined to be in “endangered or
critical” status with the meaning of Section 432 of the Code or Section 305 of
ERISA and (ii) no such Multiemployer Plan is reasonably expected to be insolvent
or in “endangered or critical” status. Notwithstanding any provision of this
Section 4.01(j) to the contrary, with respect to Multiemployer Plans, the
representations and warranties in this Section 4.01(j), other than any made with
respect to (i) liability under Section 4203 or 4205 of ERISA or (ii) liability
for termination or reorganization of such Multiemployer Plans under ERISA, are
made to the best knowledge of the Borrower. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has incurred nor reasonably expects
to incur any liability under Title IV of ERISA or any Lien in favor of the PBGC
with respect to any Plan maintained by an ERISA Affiliate.

 

(k)          All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(l)          Except where the failure of which would not be reasonably expected
to have a Material Adverse Effect, (a) each of the Borrower and the Subsidiaries
has filed all U.S. federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) contested in good faith as to which adequate reserves have been provided to
the extent required by law and in accordance with GAAP and (b) the Borrower and
each of the Subsidiaries have paid, or have provided adequate reserves (in the
good faith judgment of the management of the Borrower or such Subsidiary) in
accordance with GAAP for the payment of, all federal, state, provincial and
foreign taxes applicable for the current fiscal year to the Effective Date.

 

(m)          The Borrower and its Subsidiaries (a) are in compliance with
Environmental Laws except where the failure to be in compliance would not be
reasonably expected to have a Material Adverse Effect and (b) have not received
written notice of any pending or threatened claims alleging potential liability
or responsibility for violation of any Environmental Law on their respective
businesses, operations and properties which are reasonably likely to be
adversely determined with respect to the Borrower and its Subsidiaries and if so
adversely determined would be reasonably likely to have a Material Adverse
Effect.

-55-





(n)          On the Effective Date, immediately following the making of each
Advance made on the Effective Date and after giving effect to the application of
the proceeds of such Advances, the Borrower on a Consolidated basis with its
Subsidiaries is Solvent.

 

(o)          The Borrower and each of the Subsidiaries have good and marketable
title to or leasehold interests in all properties that are necessary for the
operation of their respective businesses as currently conducted and as proposed
to be conducted, free and clear of all Liens other than any Liens permitted by
this Agreement, except where the failure to have such good title would not
reasonably be expected to have a Material Adverse Effect.

 

(p)          The Borrower has implemented and maintains in effect policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with AML Laws,
Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Subsidiaries and to the knowledge of the Borrower their respective officers,
employees and directors, are in compliance with applicable Sanctions in all
material respects. None of (a) the Borrower or any Subsidiary or (b) to the
knowledge of the Borrower, any of their respective directors, officers,
employees or designated agents that will act in any capacity in connection with
or directly benefit from the use of proceeds of the credit facility established
hereby, is a Sanctioned Person.

 

ARTICLE V

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:

 

(a)          Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect, with all applicable
laws, rules, regulations and orders, including, without limitation, ERISA,
Environmental Laws and the Patriot Act.

 

(b)          Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim (i) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained
in accordance with GAAP, unless and until any Lien resulting therefrom attaches
to its property and becomes enforceable against its other creditors or (ii) if
the failure to pay or discharge such tax, assessment, charge, levy or claim,
either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect.

 

(c)          Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is (i)
commercially reasonable in the good faith judgment of the management of the
Borrower and (ii) either consistent with past practices or in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses or owning similar properties in the same general areas in which the
Borrower or such Subsidiary operates;

-56-



provided, however, that the Borrower and its Subsidiaries may self-insure to the
extent deemed commercially reasonable in the good faith judgment of the
management of the Borrower.

 

(d)          Preservation of Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate or other
organizational existence, rights (charter and statutory) and franchises;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b); and provided, further,
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve the existence of any Subsidiary or any right or franchise of the
Borrower or any Subsidiary if the management of the Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, or if the
failure to preserve such existence, right or franchise would not reasonably be
expected to have a Material Adverse Effect.

 

(e)          Visitation Rights. At any reasonable time (not more than once in
any fiscal year, or at any time following the occurrence and during the
continuation of an Event of Default) and upon reasonable written notice from the
Agent, permit the Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.

 

(f)          Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account in conformity with GAAP.

 

(g)          Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, in each case except where the
failure to so maintain and preserve would not reasonably be expected to have a
Material Adverse Effect.

 

(h)          Reporting Requirements. Furnish to the Agent for prompt
distribution to the Lenders:

 

(i)          as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by a Financial Officer of the Borrower
as having been prepared in accordance with generally accepted accounting
principles and certificates of a Financial Officer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;

 

(ii)          as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its

-57-



Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an audit opinion by Ernst & Young LLP or other
independent public accountants of national standing or otherwise acceptable to
the Required Lenders, which report shall be unqualified as to the scope of audit
and shall state that such financial statements present fairly in all material
respects the financial condition as at the end of such fiscal year, and
certificates of a Financial Officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03; provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

 

(iii)          as soon as possible and in any event within five days after an
officer of the Borrower obtains knowledge thereof, the occurrence of each
Default continuing on the date of such statement, a statement of an officer of
the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;

 

(iv)          promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its security holders, and copies of
all reports and registration statements that the Borrower or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

 

(v)          promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);

 

(vi)          promptly, notices of any changes to the Public Debt Ratings; and

 

(vii)          such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request. Any information or document that is required to be delivered to the
Agent pursuant to this Section 5.01(h) shall be deemed delivered to the Agent
and the Lenders upon the filing of such information with the Securities and
Exchange Commission at the time such information or document becomes available
on EDGAR.

 

The Agent shall have no obligation to request the delivery (or maintain paper
copies) of any documents or information referred to above, and shall have no
responsibility to monitor compliance by the Borrower of any such request by a
Lender for delivery (and each Lender shall be responsible for requesting
delivery or maintaining copies) of such documents or information.

 

(i)          Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that, in the good faith judgment
of the management of the Borrower or such Subsidiary, are fair and reasonable
and no less favorable to the Borrower or such Subsidiary than it would obtain in
a comparable arm’s length transaction with a Person not an Affiliate; provided
that the foregoing restriction shall not apply to (a) transactions between or
among the Borrower and any of its Subsidiaries or between and among any
Subsidiaries, (b) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and

-58-



indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries or (c) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors. 

 

(j)          AML Laws, Anti-Corruption Laws and Sanctions. (i) Use the proceeds
of the Loans only for the purposes set forth in Section 2.17; and (ii) not
request any Borrowing or Letter of Credit, and not lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person which uses such proceeds for the purpose of funding activities or
business directly, or to the knowledge of the Borrower or such Subsidiary,
indirectly (A) in violation of AML Laws, (B) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (C) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited for a Person required to comply with Sanctions.

 

SECTION 5.02.  Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will not:

 

(a)          Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, other than:

 

(i)          Permitted Liens;

 

(ii)          Liens securing obligations under Capital Leases;

 

(iii)          purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced;

 

(iv)          the Liens existing on the Effective Date and described on Schedule
5.02(a) – Existing Liens hereto;

 

(v)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower and Liens on assets existing at the time
such assets are acquired by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person so merged into or consolidated with the Borrower or such Subsidiary
or acquired by the Borrower or such Subsidiary;

-59-





(vi)          Liens securing any Advances, L/C Obligations or any other
obligations under or in connection with the Loan Documents;

 

(vii)          Liens not otherwise permitted by this Section 5.02(a) securing
Debt or other obligations of the Borrower and its Subsidiaries; provided that
the aggregate principal amount of all such Debt and other obligations, together
with any Debt incurred under Section 5.02(d)(xii), does not exceed an amount
equal to 25% of Consolidated Net Tangible Assets at the time of creation,
incurrence or assumption of such Debt or other obligation; and

 

(viii)          the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt or other obligations
secured thereby.

 

(b)          Mergers, Etc. Merge or consolidate with or into any Person, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) (or permit any of its Subsidiaries to convey,
transfer, lease or otherwise dispose of) all or substantially all of the assets
(whether now owned or hereafter acquired) of the Borrower and its Subsidiaries
taken as a whole to any Person, except that (i) the Borrower or any Subsidiary
of the Borrower may convey, transfer, lease or otherwise dispose of assets to
the Borrower or any Subsidiary of the Borrower and (ii) the Borrower may merge
with any other Person so long as the Borrower is the surviving Person, provided,
in each case, that no Default shall have occurred and be continuing at the time
of such transaction or would result therefrom.

 

(c)          Change in Nature of Business. Make any material change in the
nature of the business of the Borrower and its Subsidiaries taken as a whole as
carried on at the date hereof or any business that is similar, ancillary,
complementary, incidental or related thereto.

 

(d)          Subsidiary Debt. Permit any of its Subsidiaries to create or suffer
to exist, any Debt other than:

 

(i)          Debt owing to the Borrower or any Subsidiary;

 

(ii)          existing Debt outstanding on the Effective Date, and listed on
Schedule 5.02(d) - Existing Subsidiary Debt (the “Existing Subsidiary Debt”),
and any Debt extending the maturity of, or replacing, refunding, renewing or
refinancing, in whole or in part, the Existing Subsidiary Debt; provided, that
the principal amount of such Existing Subsidiary Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, replacement, refunding, renewal or refinancing (except by an amount
equal to any existing commitments utilized thereunder) as a result of or in
connection with such extension, replacement, refunding, renewal or refinancing;

 

(iii)          guarantees by any Subsidiary in respect of Debt of any other
Subsidiary otherwise permitted under this Section 5.02(d);

 

(iv)          Debt representing deferred compensation or similar obligations to
employees incurred in the ordinary course of business;

 

(v)          any Debt of (A) a Person that becomes a Subsidiary of the Borrower
to the extent such Debt exists at the time such Person becomes a Subsidiary and
is not created in

-60-



contemplation of or in connection with such Person becoming a Subsidiary and (B)
a Subsidiary to the extent such Debt is assumed in connection with an
acquisition made by such Subsidiary and is not created in contemplation of such
acquisition; provided, however, that such Debt shall not be guaranteed by any
Subsidiary other than the acquired Subsidiary and its Subsidiaries;

 

(vi)          any guarantees for Advances, L/C Obligations or any other
obligations under or in connection with the Loan Documents;

 

(vii)         endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(viii)        Debt under Capital Leases;

 

(ix)           unsecured obligations due to vendors under any vendor factoring
line;

 

(x)           obligations in respect of letters of credit entered into in the
ordinary course of business;

 

(xi)          obligations under Hedge Agreements entered into for bona fide
hedging purposes and not for speculative purposes; and

 

(xii)          other Debt of the Borrower’s Subsidiaries that, together with the
amount of Debt and other obligations secured by Liens permitted under Section
5.02(a)(vii), does not exceed 25% of Consolidated Net Tangible Assets at the
time of creation, incurrence or assumption of such Debt.

 

SECTION 5.03.  Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will, in each case as of the last day of any Test
Period.

 

(a)          Leverage Ratio. Maintain a ratio of (i) Consolidated Total Debt as
of the last day of such Test Period to (ii) Consolidated EBITDA (such ratio, the
“Leverage Ratio”) for such Test Period of not greater than 3.75:1.0 (the
“Leverage Covenant”); provided that, at the election of the Borrower exercised
by written notice to the Agent delivered at any time prior to the date that is
30 days following consummation of any Significant Acquisition by the Borrower or
its Subsidiaries, the Leverage Covenant shall step-up to 4.25:1.00 for each of
the next four fiscal quarters ending on or after the consummation of a
Significant Acquisition by the Borrower or its Subsidiaries.

 

(b)          Interest Coverage Ratio. Maintain a ratio of (i) Consolidated
EBITDA for such Test Period to (ii) Consolidated Interest Expense (such ratio,
the “Interest Coverage Ratio”) for such Test Period of not less than 3.5:1.0.

 

Notwithstanding anything herein to the contrary, at any time after the
definitive agreement for any Significant Acquisition has been executed (or, in
the case of a Significant Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) and prior to the
consummation of such Significant Acquisition (or termination of the definitive
documentation in respect thereof (or such earlier date as such Debt ceases to
constitute Acquisition Debt)), any Acquisition Debt with respect thereto (and
the proceeds thereof) shall be excluded from the calculation of the Interest
Coverage Ratio and Leverage Ratio; provided however, if such Significant
Acquisition has not closed within 12

-61-



months of the issuance date of the related Acquisition Debt this paragraph shall
no longer be effective with respect to such Acquisition Debt.



 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)          The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation under any Letter of Credit when the same becomes due
and payable; or the Borrower shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement or
any Note within five days after the same becomes due and payable; or

 

(b)          Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in any certificate, document, financial or
other statement in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

 

(c)          (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 2.17, 5.01(d) (as to the existence
of the Borrower), 5.01(j)(ii), 5.02 or 5.03, or (ii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Agent or the Required Lenders; or

 

(d)          The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $125,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, or to require the
prepayment or redemption (other than by a regularly scheduled required
prepayment or redemption), purchase or defeasance of such Debt or that an offer
to repay, redeem, purchase or defease such Debt be made, in each case prior to
the stated maturity thereof; provided that this Section 6.01(d) shall not apply
to (i) secured Debt that becomes due as a result of a disposition, transfer,
condemnation, insured loss or similar event relating to the property or assets
securing such Debt, (ii) any customary offer to repurchase provisions upon an
asset sale, (iii) customary debt and equity proceeds prepayment requirements
contained in any bridge or other interim credit facility, (iv) Debt of any
Person assumed in connection with the acquisition of such Person to the extent
that such Debt is repaid as required by the terms thereof as a result of the
acquisition of such Person or (v) the redemption of any Debt incurred to finance
an acquisition pursuant to any special mandatory redemption feature that is
triggered as a result of the failure of such acquisition to occur; or

 

(e)          The Borrower or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall

-62-



make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

 

(f)          Judgments or orders for the payment of money in excess of
$125,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries by a court of competent jurisdiction and such judgment or order
for payment is not satisfied, discharged, vacated, bonded or stayed pending
appeal within a period of 60 consecutive days; or

 

(g)          Any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries by a court of competent jurisdiction that
could be reasonably expected to have a Material Adverse Effect, and such
judgment or order is not satisfied, discharged, vacated, bonded or stayed
pending appeal within a period of 60 consecutive days; or

 

(h)          There shall have occurred a Change of Control; or

 

(i)          (i) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); a Plan subject to
Title IV of ERISA is, or is expected to be, in “at risk” status (within the
meaning of Section 303 of ERISA)); the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan or
Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
(including the giving of written notice thereof); (ii) there could result from
any event or events set forth in clause (i) of this Section 6.01(i) the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
(iii) a determination that any Plan is or is reasonably likely to be in at risk
status (within the meaning of Section 303 of ERISA); or (iv) the Borrower or an
ERISA Affiliate receives notice from the sponsor of a Multiemployer Plan that
such Multiemployer Plan is insolvent (within the meaning of Section 4245 of
ERISA), or has been determined to be in “endangered or critical” status with the
meaning of Section 432 of the Code or Section 305 of ERISA or such Multiemployer
Plan is reasonably expected to be insolvent or in “endangered or critical”
status and such circumstance or event described in this Section 6.01(i) will or
would be reasonably likely to have a Material Adverse Effect; or

 

(j)          Any provision of this Agreement shall for any reason cease to be
valid and binding on or enforceable against the Borrower, or the Borrower shall
so state in writing;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than

-63-



Advances to be made by a Lender pursuant to Section 2.02(b) or by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to Issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code, (A) the obligation of each Lender to make Advances (other than Advances to
be made by a Lender pursuant to Section 2.02(b) or by an Issuing Bank or a
Lender pursuant to Section 2.03(c)) and of the Issuing Banks to Issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Revolving Credit Lenders in same day
funds at the Agent’s office designated in such demand, for deposit in the L/C
Cash Deposit Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders and not more disadvantageous to the Borrower than clause (a);
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code, an amount
equal to the aggregate Available Amount of all outstanding Letters of Credit
shall be immediately due and payable to the Agent for the account of the
Revolving Credit Lenders without notice to or demand upon the Borrower, which
are expressly waived by the Borrower, to be held in the L/C Cash Deposit
Account. If at any time an Event of Default is continuing the Agent determines
that any funds held in the L/C Cash Deposit Account are subject to any right or
claim of any Person other than the Agent and the Lenders or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Agent, pay to the
Agent, as additional funds to be deposited and held in the L/C Cash Deposit
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Cash Deposit
Account that the Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Deposit Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law. After all
such Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrower hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such L/C Cash Deposit Account
shall be returned to the Borrower.

 

ARTICLE VII

THE AGENT

 

SECTION 7.01.  Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citizens to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any Loan Document (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations

-64-





arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Additionally, each
Lender agrees that it will not assert any claim against the Agent based on an
alleged breach of fiduciary duty by the Agent in connection with this Agreement
and the transactions contemplated hereby.

 

Each Lender hereby further authorizes the Agent, on behalf of and for the
benefit of the Lenders, to enter into, and to be the agent for and
representative of the Lenders under, the Hedge Guaranty, and each Lender agrees
to be bound by the terms of the Hedge Guaranty; provided that the Agent shall
not enter into or consent to any material amendment, modification, termination
or waiver of any provision contained in the Hedge Guaranty or without the prior
consent of Required Lenders.

 

SECTION 7.02.  Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity under this Agreement and
the other Loan Documents as a Lender as any other Lender and may exercise the
same as though it were not the Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

SECTION 7.03.  Exculpatory Provisions.

 

(a)          None of the Agent or its Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
covenants, functions, responsibilities, obligations or liabilities regardless of
whether a Default has occurred and is continuing;

 

(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

(b)          None of the Agent or its Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be

-65-



necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Agent in writing by the Borrower or a Lender in
accordance with Section 5.01(h)(iii).

 

(c)          None of the Agent or its Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. No Agent shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower. The Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.

 

SECTION 7.04.  Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender or Issuing
Bank prior to the making of such Advance or the issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agent may deem and treat
the Lender specified in the Register with respect to any amount owing hereunder
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 8.07. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

SECTION 7.05.  Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and

-66-



to the Related Parties of the Agent and any such subagent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. Should any instrument in writing from the
Borrower be required by any sub-agent appointed by the Agent to more fully or
certainly vest in and confirm to such sub-agent such rights, powers, privileges
and duties, the Borrower shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Agent. If any sub-agent, or successor
thereto, shall become incapable of acting, resign or be removed, all rights,
powers, privileges and duties of such sub-agent, to the extent permitted by law,
shall automatically vest in and be exercised by the Agent until the appointment
of a new sub-agent.

 

SECTION 7.06.  Resignation of Agent.

 

(a)          The Agent may at any time give notice of its resignation to the
Lenders and the Borrower upon 30 days’ notice to the Lenders and the Borrower.
Any such resignation by the Agent hereunder shall also constitute its
resignation as an Issuing Bank and the Swing Line Bank, as applicable, in which
case the resigning Agent (x) shall not be required to issue any further Letters
of Credit or make any additional Swing Line Advances hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swing Line Bank, as the case may
be, with respect to any Letters of Credit issued by it, or Swing Line Advances
made by it, prior to the date of such resignation. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
reasonable consent of the Borrower (so long as no Event of Default under Section
6.01(a) or (e) shall have occurred and be continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, whereupon such successor
agent shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as the Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), the retiring Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

 

(b)          With effect from the Resignation Effective Date (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and (2)
except for any indemnity payments owed to the retiring Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent (other than any rights to indemnity
payments owed to the retiring Agent), and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

 

SECTION 7.07.  Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its Related Parties have made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Borrower or any Affiliate of
the Borrower, shall be deemed to constitute any representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon

-67-



the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into the business, operations, property, financial and
other condition and creditworthiness of, the Borrower and its Affiliates and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Borrower or any Affiliate of the Borrower that may come into the possession of
the Agent or any of its Related Parties.

 

SECTION 7.08.  No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers and Joint Bookrunners or
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the Agent or
a Lender hereunder; provided, that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Section 7.02
and 7.04 (subject to the applicable obligations and limitations as set forth
therein).

 

SECTION 7.09.  Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless such Agent has
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “Notice of
Default.” In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders. The Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders
(or, if so specified by this Agreement, all or other Lenders); provided, that
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable in the best
interests of the Lenders.

 

SECTION 7.10.  Withholding Tax. To the extent required by any applicable law,
the Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. If the Internal Revenue Service or any authority
of the United States or other jurisdiction asserts a claim that the Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender shall indemnify the Agent (to the
extent that the Agent has not already been reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so) fully for all amounts
paid, directly or indirectly, by the Agent as Tax or otherwise, including
penalties, fines, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. Each Lender hereby authorizes the Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to the Agent under this Section 7.10.

 

SECTION 7.11.  Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such

-68-



Person ceases being a Lender party hereto, for the benefit of, the Agent, and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that the Agent is not a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).



 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.

-69-





(a)          No notice or demand on the Borrower or the Agent or any Lender in
any case shall entitle such person to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b)          Except as contemplated by Sections 2.08, 2.21, and 2.22, no
amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (x) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) subject to the last paragraph of
Section 2.21, change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, including
by amending the definition of “Required Lenders”, or (iii) amend this Section
8.01 and (y) no amendment, waiver or consent shall, unless in writing and signed
by each Lender directly affected thereby, do any of the following: (i) increase
or extend the Commitments of such Lender, (ii) reduce the principal of, or rate
of interest on, the Advances or any fees or other amounts payable to such Lender
hereunder, (iii) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable to such Lender
hereunder (including, but not limited to, the Termination Date) or the pro rata
application of repayments after acceleration of the Advances in accordance with
Section 6.01 or (iv) change Section 2.05 or 2.15 in a manner that would alter
the ratable reduction of Commitments or the pro rata sharing of payments
required thereby; and provided, further, that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any other Loan Document, (y) no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Bank, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank under this Agreement, and (z) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.

 

SECTION 8.02.  Notices, Etc.



 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)          if to the Borrower, to it at Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, CT 06901, Attention of the Chief Financial Officer
(Facsimile No. +1-203-358-3973; Telephone No. +1-203-352-6845; email
patrick.winterlich@hexcel.com);



 

(ii)          if to the Agent, to Citizens at 130 North 18th Street, Suite 1310,
Philadelphia, PA 19103, Attention of Lisa Spiller (Telephone No. (267) 671-1148)
(e-mail lisa.spiller@citizensbank.com);

 

(iii)          if to any Issuing Bank, to it at the address provided in writing
to the Agent and the Borrower at the time of its appointment as an Issuing Bank
hereunder; and

-70-





(iv)          if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its reasonable discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 8.02(b) above shall be effective as provided in such Section
8.02(b).

 

(c)          Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)          Platform.

 

(i)          The Borrower agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuing Banks
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”), and if so delivered, shall be deemed to have been delivered on the
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet, or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided, that (A) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender, and (B) the
Borrower shall notify the Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
certificates required by Section 5.01(h)(i) or (ii), the Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents..

 

(ii)          The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the

-71-



Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent, any Lender
or any Issuing Bank by means of electronic communications pursuant to this
Section 8.02, including through the Platform.

 

SECTION 8.03.  No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.  Costs and Expenses.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable out
of pocket expenses (including, without duplication of any amounts paid pursuant
to Section 2.14, Other Taxes) incurred by the Agent, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Agent and the Arrangers), in connection with the syndication
of the Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all out of
pocket expenses incurred by the Agent, the Arrangers, any Lender or any Issuing
Bank (including the fees, charges and disbursements of any counsel for the
Agent, any Arranger, any Lender or any Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Arranger, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any violation of or
liability under Environmental Laws by the Borrower or any Subsidiary, (iv) any
actual or prospective claim, litigation,

-72-



investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) arose from any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent or an Arranger in its capacity as
such). This Section 8.04(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Agent (or any sub-agent thereof), any
Issuing Bank, the Swing Line Bank or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Agent (or any such sub-agent), such
Issuing Bank, the Swing Line Bank or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate principal amount of all Advances and the Available Amount of
all outstanding Letters of Credit at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that with respect to such unpaid amounts owed to any Issuing Bank or the Swing
Line Bank solely in its capacity as such, only the Revolving Credit Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Ratable Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), such Issuing Bank or the Swing Line
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent), such Issuing Bank or any
the Swing Line Bank in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section
2.02(f). The failure of any Lender to reimburse the Agent, Issuing Bank or Swing
Line Bank, as the case may be, promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to such Agent, Issuing Bank or Swing
Line Bank, as the case may be, as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse such Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse such Agent, Issuing
Bank or Swing Line Bank, as the case may be, for such other Lender’s ratable
share of such amount. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

-73-





(f)          Breakage. If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance
(including as a result of an Event of Default), as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07 or (ii) as a result of a payment or Conversion pursuant to Section
2.08, 2.10 or 2.12, the Borrower shall, upon demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 8.04(f)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(g)          Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

SECTION 8.05.  Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
any recovery by any Lender or any Affiliate pursuant to its setoff rights under
this Section 8.05 is subject to the provisions of Section 2.15, provided,
further, that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.20 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Advances owing to such Defaulting
Lender as to which it exercised such right of set-off. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender or its Affiliates
may have. Each Lender agrees to notify the Borrower and the Agent

-74-



promptly after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

SECTION 8.06.  Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Agent and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of each of the Lenders (and any other attempted assignment
or transfer by the Borrower shall be null and void).

 

SECTION 8.07.  Assignments and Participations.

 

(a)          Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be prohibited). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement

-75-



with respect to the Advance or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof;

 

(B)          the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 

(C)          the consent of each Issuing Bank and the Swing Line Bank shall be
required for any assignment in respect of the Revolving Credit Facility (such
consent not to be unreasonably withheld or delayed).

 

(iv)          Assignment and Assumption. The parties to each assignment (which
shall not include the Borrower unless its consent to such assignment is required
hereunder) shall execute and deliver to the Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which fee may be
waived by the Agent in its sole discretion); provided, that only a single
processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, the Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata

-76-



share of all Advances and participations in Letters of Credit and Swing Line
Advances in accordance with its Ratable Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 and remain liable under Section 8.04(c)
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)          Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding any notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its Commitment(s)), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Agent, any Issuing Bank or the Swing Line Bank,
sell participations to any Person (other than a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.04 with respect to any payments made by such
Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment,

-77-



modification or waiver described in the first proviso to Section 8.01(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.11, 8.04(f) and 2.14 (subject to the
requirements and limitations therein, including the requirements under Section
2.14(f) (it being understood that the documentation required under Section
2.14(f) shall be delivered solely to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
shall be subject to the provisions of Section 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender; provided
that such Participant shall be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. 

 

(f)          Issuing Bank Resignation.  Notwithstanding anything to the contrary
herein, any Issuing Bank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as Issuing Bank; provided that on or prior to the expiration of
such 30-day period with respect to such resignation, the relevant Issuing Bank
shall have identified a successor Issuing Bank that is acceptable to the
Borrower, willing to accept its appointment as successor Issuing Bank, and the
effectiveness of such resignation shall be conditioned upon such successor
assuming the rights and duties of the Issuing Bank. If an Issuing Bank resigns
as Issuing Bank, it shall retain all the rights and obligations of an Issuing
Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Advances or fund risk participations in an outstanding Advance pursuant to
Section 2.03(c)). Upon the appointment of a successor Issuing Bank, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, and (B) the successor
Issuing Bank shall use commercially reasonable efforts to issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

-78-





SECTION 8.08.  Confidentiality. Each of the Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ Related Parties in connection with its participation in any of the
transaction evidenced by this Agreement or the other Loan Documents or the
administration of this Agreement or the other Loan Documents, in each case on a
need to know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the Agent or applicable Lender shall inform the Borrower
(except with respect to any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority) of such disclosure to the extent
practicable and not prohibited by applicable law, rule or regulation); (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; and (h) with the consent of the Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any Subsidiary of the Borrower that is not to
the knowledge of the Agent or such Lender subject to confidentiality obligations
to the Borrower or any Subsidiary of the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 8.09.  Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

SECTION 8.10.  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

-79-





SECTION 8.11.  Jurisdiction, Etc.

 

(a)          Jurisdiction. The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Lender or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

(b)          Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(c)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

 

SECTION 8.12.  No Liability of the Issuing Banks. As among the parties to this
Agreement, the Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude the Borrower’s pursuit of such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. Neither an Issuing Bank nor any of its Related Parties shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the failure to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit); (c) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (d) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (e) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

-80-





SECTION 8.13.  Patriot Act Notice and Beneficial Ownership Regulation. Each
Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall
provide such information and take such actions as are reasonably requested by
the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act and the Beneficial Ownership
Regulation.

 

SECTION 8.14.  Other Relationships; No Fiduciary Relationships. No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of the Agent and each Lender to enter into or maintain business
relationships with the Borrower or any Affiliate thereof beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents. The Borrower agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their respective Affiliates, on the one hand,
and the Agent, the Lenders and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any advisory, equitable or fiduciary duties on the part of the Agent,
any Lender or any of their respective Affiliates, and no such duties will be
deemed to have arisen in connection with any such transactions or
communications. The Borrower acknowledges that the Agent, each Lender and their
Affiliates may have economic interests that conflict with those of the Borrower,
its stockholders and/or its Affiliates. The Borrower also hereby agrees that
none of the Agent, any Lender or any of their respective Affiliates have advised
and are advising the Borrower as to any legal, accounting, regulatory or tax
matters, and that the Borrower is consulting its own advisors concerning such
matters to the extent it deems appropriate.

 

SECTION 8.15.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 





(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

-81-





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



 

SECTION 8.16.  Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the other Loan Documents by,
among other things, the mutual waivers in the Section.

 

[Signature Pages Follow]

-82-





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  HEXCEL CORPORATION             By:   /s/ Patrick Winterlich         Name: 
Patrick Winterlich         Title: EVP & Chief Financial Officer

 

[Signature Page to Credit Agreement]

 



  CITIZENS BANK, N.A., as Agent, a Lender, a Swing
Line Bank and an Issuing Bank             By:   /s/ Kathryn H. Lambrecht        
Name:  Kathryn H. Lambrecht       Title: Vice President  

 

Hexcel Corporation
Credit Agreement

 



  JPMORGAN CHASE BANK, N.A.,   as a Lender             By:   /s/ Kelly Milton  
      Name:  Kelly Milton         Title: Executive Director

 

Hexcel Corporation
Credit Agreement

 





  BNP Paribas,   as a Lender             By:   /s/ Richard Pace         Name: 
Richard Pace         Title: Managing Director             By:   /s/ Melissa Dyki
        Name:  Melissa Dyki         Title: Director



 

Hexcel Corporation
Credit Agreement

 



  HSBC Bank USA, National Association,   as a Lender             By:   /s/ Peggy
Yip         Name:  Peggy Yip         Title: Vice President



 

Hexcel Corporation
Credit Agreement

 



  U.S. BANK NATIONAL ASSOCIATION,   as a Lender             By:   /s/ Paul F.
Johnson         Name:  Paul F. Johnson         Title: Vice President



 

Hexcel Corporation
Credit Agreement

 



  BANK OF AMERICA, N.A.,   as a Lender             By:   /s/ Prathamesh
Kshirsagar         Name:  Prathamesh Kshirsagar         Title: Vice President



 

Hexcel Corporation
Credit Agreement

 



  BRANCH BANKING AND TRUST COMPANY,   as a Lender             By:   /s/ Trevor
H. Williams         Name:  Trevor H. Williams         Title: Assistant Vice
President



 

Hexcel Corporation
Credit Agreement

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender             By:   /s/
Albert Schenck         Name:  Albert Schenck         Title: Senior Vice
President

 

Hexcel Corporation
Credit Agreement

 



  PNC Bank, National Association,   as a Lender             By:   /s/ Garreth
Boyle         Name:  Garreth Boyle         Title: Senior Vice President

 

Hexcel Corporation
Credit Agreement

 



  SUNTRUST BANK,   as a Lender             By:   /s/ John Cappellari        
Name:  John Cappellari         Title: Director

 

Hexcel Corporation
Credit Agreement

 



  TD BANK, N.A.,   as a Lender             By:   /s/ Matt Waszmer         Name: 
Matt Waszmer       Title: Senior Vice President  



 

Hexcel Corporation
Credit Agreement

 



  GOLDMAN SACHS BANK USA,   as a Lender             By:   /s/ Ryan Durkin      
  Name:  Ryan Durkin       Title: Authorized Signatory  

 

Hexcel Corporation
Credit Agreement

 